 MEDA-CARE AMBULANCE471Meda-Care Ambulance,Inc:,and1199W,.NationalUnion of Hospital and Health Care Employees,RWDSU,AFL-CIOandFederation of Emer-gencyMedical Technicians,Wisconsin Federa-tion of Nurses and Health Professionals,Ameri-can Federation of Teachers,AFL-CIO. Cases30-CA-6609, 30-CA-7030, 30-CA-7132, 30-CA-7132-2, 30-CA-7134, 30-CA-7398, 30-CA4648, 30-CA-7672, and 30-CA-783031August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 21 and 30 December 1983 AdministrativeLaw Judge Joel A. Harmatz issued the attacheddecisions.'The Respondent filed exceptions and asupporting brief. The General Counsel and one ofthe Charging Parties also filed exceptions and sup-porting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions ,3 to modify the remedy,4 and to adoptthe recommended Order5 as modified.The Union wrote a letter to the Respondentdated 23 May 1983 informing the Respondent thatthe union representative to whom the Respondentobjectedwas no longer involved in negotiationsand requesting that bargaining resume. The Re-spondent replied by 25 May 1983 letter. The judgeconstrued the 28 June 1983 complaint in Case 30-CA-7830 to contain the sole allegation that the Re-spondent in its 25 May 1983 letter unlawfully con-ditioned bargaining upon the Union's published re-traction of a Milwaukee Labor Press article criticalof the Respondent. The judge dismissed the com-plaint, finding that the 25 May letter merely statedthat the Respondent fully expected a retraction anddid not deliver an ultimatum concerning the article.The General Counsel excepts to this dismissal onthe ground that the judge overlooked the portionof the complaint alleging that by the 25 May lettertheRespondent had unlawfully conditioned bar-gaining on the Union's agreement to the inclusionof a loyalty clause in the contract. We find merit inthe General Counsel's contention and therefore re-verse the severance and dismissal of the complaintas it pertains to the loyalty-clause allegation.6IThe judge granted the General Counsel's motion to consolidate Case30-CA-7830 with Cases 30-CA-6609, at al8The Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), eiifd. 188 F2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings3The judge declined to reach the merits of the alleged violations ofSec 8(a)(1) in the complaint in Case 30-CA-6609 The charges underly-ing, these allegationshad been the subject of an informal settlement agree-ment 'that was set aside by the Regional Director on 1 I February 1983.The General Counsel did not file a formal exception to the judge's treat-ment of the allegations but urges the Board to "review for itself' thejudge's "unjustified and improper accusations"and arguesthat the Re-gionalDirector'had "every right" to set aside the settlement Althoughwe do not adopt the.judge's characterization of the General Counsel's de-cision toissue a complainton the previously settled charges, we find inview of the circumstances and disposition of this case that no useful pur-pose would be served by further proceedings on the allegations based onthose charges. Accordingly, we affirm the judge's dismissalof the com-plaintin Case 30-CA-6609.The Charging Party has excepted to, inter alia, the judge's conclusionthat the discharge of ambulance driver Robert Galewski did not violateSec 8(a)(3) The judge credited the testimony of the Respondent's gener-almanagerRussell Barczak, as to the circumstances of Galewski's dis-charge. Barczak testified that Galewski was discharged for a series of in-cidents reported by coworkers, including most notably Galewski's failureto use red lights and sirenon anemergency Code 3 call for a nonrespon-sive patient,parking in a managementspace, and refusing responsibilityformissing equipment. The Charging Party does not except to thejudge's finding that the parkingand missingequipment incidents wereviolations of clear work rules The record reveals thatBarczak investigat-ed Galewski's excuses,allowed Galewski the opportunityto submit awritten explanation for not using red lights and siren on an emergencycall, and suggested that Galewski brink; a representative to the first inves-tigatorymeeting on that incident Barczak testified that he concluded,after investigation, that Galewski's excuses were not genuine.In addition,Barczak testified that Galewski thwartedmanagement's efforts to resolvecharges against him by treating these effortsas a joke andbeing unrea-sonable. Finally, Barczak testified that he believed at the time that Ga-lewski's attitude and course of conduct was a calculated challenge toBarczak's authority as the new general manager Galewski confirmed thathe told Barczak and Company Attorney Peck that he would not neces-sarily use red lights and siren on a Code 3 call even if it were clear com-pany policy to do so. In light of the credited testimony of General Man-ager Barczak, and the record as a whole, we agree with the judge thatthe Respondent has successfully carried its burden of rebutting the Gen-eralCounsel's prima facie case underWright Line,251NLRB 1083(1980)°Interestwill be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987) Intereston amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621) shall be computed in accordance withFloridaSteel Corp.,231 NLRB 651 (1977)5We agree with the judge's conclusion that Galewski's presence ontheUnion's bargainingpanelwhile he also holds a position solicitingbusinessfor one of the Respondent's competitors creates a disabling con-flict of interest privileging the Respondent's withdrawal from negotia-tionsThe Respondent's obligation to bargain with the Unionresumes ifand when Galewski resigns from the bargaining panel or this conflict ofinterestisotherwise removed The General Counsel moves the Board toreopen the record for receipt of a 30 January 1984 letter from the Unioninforming the Respondent that Galewskiisnolonger employed by itscompetitor. As this matter is more appropriately raised during the com-pliance stageof this proceeding, the motion is denied5 In dismissingCase 30-CA-7830 the judge concluded,inter alia, thatthe doctrine of collateral estoppel applied to the complaintallegationsbased on the Board'sprior denial of the General Counsel's request forspecial permissionto appeal thejudge's denialof her motion to reopenthe record in Cases 30-CA-6609, et al with respect to the Respondent's25 May 1983 letter to the Union The judge further based his dismissal ofCase 30-CA-7830 on the grounds of "administrative convenience " Wedisagreewithboth of the judge's conclusions. The Board's denial of theGeneral Counsel's interlocutory request constitutedneither a determina-tion on the merits nor a determination that the General Counsel wasContinued285 NLRB No. 50 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe agree with the judge thatit isunnecessary todirect a hearing on the allegation that the 25 May1983 letter unlawfully conditions bargaining on theUnion's acceptance of the loyalty clause. The Re-spondent does not disavow authorship of the letterin its answer to the complaint in Case 30-CA-7830and admits that the letter constitutes a continuingrefusal to bargain. The letter clearly expresses onits face the Respondent's position that the Union'sagreement to a loyalty clause is a condition prece-dent to further negotiations.The loyalty clause proposed by the Respondent,requiring the employees and their representativesto use their best efforts to promote the Respond-ent's interests, is not a mandatory subject of bar-gaining.Cf.Salvation Army of Massachusetts, 271NLRB 195, 198-199 (1984) (Chairman Dotson dis-senting on other grounds) (religious mission clausedoes not bear direct relationship to wages, hours,working conditions, thus not a mandatory subjectof bargaining);Hall Tank Co.,214NLRB 995(1974) (union liability for work stoppage). It is aviolation of the duty to bargain in good faith tohold negotiations hostage to a demand for a non-mandatory subject.Operating Engineers Local 542(York County),216 NLRB 408, 410 (1975), enfd.532 F.2d 902 (3d Cir. 1976);Operating EngineersLocal 12 (AGC),187 NLRB 430, 432 (1970). Ac-cordingly, we conclude that the Respondent violat-ed Section 8(a)(5) by its 25 May 1983 letter to theUnion, as alleged in the 28 June 1983 complaint.'barred from litigating the matter of the 25 May letter based on the issu-ance of a new complaint and, therefore, the doctrine of collateral estop-pel is inapplicable Further, contrary to the judge, we find that the com-plaint in Case 30-CA-7830, to the extent it involved the portion of the 25May letter in which the Respondent conditioned further bargaining ontheUnion's agreement to a loyalty clause, constituted a new cause ofaction and that there exists no basis for dismissing that portion of thecomplaint on the grounds of "administrative convenience"Chairman Dotson agrees that the judge erroneously overlooked theportion of the complaint in Case 30-CA-7830 allegingthat theRespond-ent unlawfully conditioned bargaining on the Union'sagreement to theinclusion of a loyalty clause in the contract The Chairman finds thiserror to be sufficient reason in itself to reverse the judge's dismissal of thecomplaintTherefore, the Chairman finds it unnecessary to join his col-leagues in their discussion of the additional reasons offered by the judgefor dismissing the complaint in question° In the attached decision of 30 December 1983 in Cases 30-CA-6609,et at the judge concluded that the Respondent had unilaterally curtailednegotiations until, inter alia, the Union agreed to a proposedloyaltyclauseThe judge apparently based this conclusion on his finding thatduring the bargaining session of 20 October 1982, at which the Respond-entwithdrew from negotiations because of employee handbilling andpicketing and the MilwaukeeLaborPress article,the Respondent alsotold the Union that it would make no wage proposal until the Unionagreed to the inclusion of a loyaltyclause inthe contract However, as ofthe 20 October meeting the Respondent had merely proposed the loyaltyclause It did not take the position that it would make no wage proposalother than the Federal minimum if the Union did not agree to the clauseuntil bargaining resumed on 20 January 1983 The judge concluded thatthe Respondent's position on the clause at the 20 January meeting anduntil the Respondent'sApril1983 withdrawal from negotiations constitut-ed hard bargaining but was not a violation of the ActWe neverthelessadopt the judge's Order requiring the Respondent to cease and desistThe judge concluded that the Respondent by Su-pervisor Linda Weidemann interrogated ambulancetechnicianRalph Lisowe in violation of Section8(a)(1) of the Act. Weidemann asked Lisowe if hehad signed an authorization card and given it tothe union representative and what his feelings wereabout the Union.Interrogation of employees is not unlawful perse. In determining whether or not an interrogationviolates Section 8(a)(1), the Board looks at wheth-er,under all the circumstances, the interrogationreasonably tends to interferewith, restrain, orcoerce employees in the exercise of Section 7rights.Rossmore House,269 NLRB 1176 (1984).8We do not agree that Weidemann's questioningviolated the Act because the surrounding circum-stances indicate that it was not coercive.Weide-mann was an employee working as a dispatcherwho assumed supervisory duties only part time. In-plant organizerGalewski testified that he gaveWeidemann an authorization card when attemptingto organize the dispatchers. Employee Lund testi-fied that she gave Weidemann a union memoran-dum and did not think of Weidemann as a supervi-sor or someone who would report union activity tomanagement.Weidemann's questions arose duringan impromptu conversation between Weidemannand Lisowe when they found themselves alone to-gether in the dispatcher's office. To hold that spon-taneous questioning during a casual conversationby a low-level supervisor who has regular work-re-latedcontactwith employees is unlawful is toignore the realities of the workplace. SeeRossmoreHouse,supra;Sunnyvale Medical Clinic,277 NLRB1217 (1985). Accordingly we shall delete the refer-ence to interrogation from the judge's recommend-ed Order.9from refusing to negotiate until the Union agrees to the loyalty clausebecause we have found in the consolidated proceeding in Case 30-CA-7830 that by its 25 May 1983 letter to the Union the Respondent so con-ditioned further bargainingRossmore Houseissued subsequent to the judge's decisionContrary to his colleagues, Member Babson would find that Supervi-sorWeideman's interrogation of employee Lisowe violated Sec 8(a)(1)Thus,applyingRossmore HouseandSunnyvale,Member Babson con-cludes that under all the circumstances here Weidmann's questioning ofLisowe reasonably tended to interfere with, restrain, or coerce the em-ployee Sec 7 rights In so doing, Member Babson emphasizes the specificnature of Weidemann'squestions and the facts the questioning occurredin the dispatcher's office where Weidemann served in a part-time capac-ity as a supervisor He further notes the absence of evidence that Lisowewas a known and open union adherent or that Lisowe did not considerWeidemann to be a supervisor or someone who would report union ac-tivity to managementGiven these circumstances, and because he findsnone of the other factors relied on by his colleagues sufficient to negatethe conclusion thatWeidemann's interrogation reasonably tended to becoercive,Member Babson would adopt the judge's finding of a violation MEDA-CARE AMBULANCEORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Meda-Care Ambulance, Inc., Milwaukee,Wisconsin, its officers, agents, successors, and as-signs,shall take the action set forth in the Order asmodified.1.Delete paragraph 1(a) and reletter the subse-quent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities,WE WILL NOT refuse to bargain collectively andin good faith with Federation of Emergency Medi-calTechnicians,Wisconsin Federation of Nursesand Health Professionals, American Federation ofTeachers, AFL-CIO as the exclusive statutory col-lective-bargaining representative of our employeesin the unit set forth below:All emergency technicians employed by theemployer at its facilities located at 9721W.GreenfieldAvenue,W, Allis,Wisconsin and2515W. Vliet Street, Milwaukee,Wisconsin;but excluding all guards'and supervisors as de-fined in the Act.WE WILL NOT in derogation of union status asexclusiverepresentativeunilaterallyalteryourterms and conditions of work without first notify-ing and bargaining with the Union.WE WILL NOT refuse, or delay unreasonably, onrequest of the Union, in submitting informationnecessary to the performance of that Union's dutyto represent you in collective-bargaining negotia-tions, or the administration of any collective-bar-gaining agreementreached.473WE WILL NOT terminate or suspend collective-bargainingnegotiationsbecauseyou elect toengage in activity protected by Section 7 of theNational Labor Relations Act.WE WILL NOT in like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL make you whole for any losses youmay have suffered as a result of our change inhealth and medical benefit carriers, with interest.MEDA-CARE AMBULANCE, INC.DECISION AND ORDER SEVERING CASEAND DISMISSING COMPLAINTJOEL A. HARMATZ, Administrative Law Judge. OnAugust 4, 1983, the complaint dated July 28, 1983, in thisproceeding was consolidated by my order with pendingCases 30-CA-6609, 30-CA-7030, 30-CA-7132, 30-CA-7132-2, 30-CA-7134, 30-CA-7134-2, 30-CA-7398, 30-CA-7648, 30-CA-7672. Contemporaneous therewith, thepartieswere directed to show cause why the instantcomplaint should not be severed and dismissed. Thereaf-ter, timely responses were filed on behalf of the GeneralCounsel, the Respondent, and the Charging Party.On the entire record in this proceeding, 2 including theresponses to the Order to Show Cause, it is found as fol-lowsFINDINGS OF FACTA.The instant complaint represents an additionalchapter in a fiercely contested, ongoing labor disputemarred by a crossfire or recrimination dating back to theearly summer of 1981.At least 10 separate unfair laborpractice charges have been filed against the Respondentand no less than 4 complaints have issued charging Re-spondent with various unfair labor practices.The issuesin two complaints, and portions of a third were the sub-ject of an evidentiary hearing before me in Milwaukee,Wisconsin,on May 9, 10, 11, 12, and 13, 1983.2 Consid-ered therein,inter alia,was a complaint dated April 28,1983, charging that Respondent violated Section 8(a)(5)and (1) by its failure to bargain in good faith in severalparticulars, 'including, inter alga,the conditioning of fur-ther bargaining on the Union's agreement to Respond-ent's proposed loyalty clause,and by its refusal to bar-gain until Robert Galewskl's removal as a member of theUnion's negotiating team.B.At the threshold of the present controversy is thefact that following close of the aforesaid hearing and on1Attached as an Appendix [omitted from publication] is an index ofexhibitswhich constitutes the entire record in Case 30-CA-7830 Allconstituent documents were either issued by me referred to mutually bythe General Counsel and Respondent, or received in due course by meunder conditions raising an inference of authenticity sufficiently strong todisplace with need for additional hearing Nonprobative hearsay elementswithin said documents have not been relied on"A fourth Loinpl.unt in Case 30-CA-6746 was recently resolved bythe Board Ihiough alfirmative of findings of unlawful dnenmonatiousagainst Respondein. 266 NLRB 1208 (1983) 474'DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMay 23, 1983, FEMT, the Charging Party herein, wroteRespondent, addressing one of the aforedescribed condi-tions by indicating that "Mr. Galewski will not be par-ticipating in any contract negotiations, be privy to anyinformation during the negotiations, and will not haveany position to set policies or procedures of the local."3On this basis, the Union requested a resumption of fur-ther contract negotiations, proposing specific meetingdates. (See ALJ Exh. 1.)C. Thereafter on May 25, 1983, Barton M. Peck, Re-spondent's counsel, responded as follows:This will acknowledge receipt of your letter onMay 23, 1983 and your expression of interest incontinuing negotiations.Your committee has taken issue with our posi-tion, that as a condition precedent to continued ne-gotiations your committee must agree to and befound by the loyalty clause provision 'which wehave submitted to you.This issue was, in part, the subject of our May 9-13 hearing before the NLRB. We will not deviatefrom this position.We also fully expect that you will be publishing aretraction of the disloyal statements which have ap-peared in the October 14 issue ofTheMilwaukeeLabor Press.When you have demonstrated that you are will-ing to negotiate in a lawful and proper manner, thenand only then, will we be in a position to sit downwith you at the bargaining table.4D. In response, on June 6, 1983, FEMT filed a newunfair labor practice charge alleging as follows:Employer has on or about May 25, 1983, refused tobargain by imposition of additional conditions forreturning to the bargaining table.5E. On June 10, 1983, the General Counsel filed withme a motion to reopen the record in Cases 30-CA-6609,30-CA-7030, 30-CA-7132, 30-CA-7132-2, 30-CA-7134,30-CA-7134-2, 30-CA-7398, 30-CA-7468, and 30-CA-7672,which acknowledged the filing of the new unfairlabor practice charge mentioned above, and defined thefacts to be litigated as follows:By letter dated May 25, 1983, Respondent's counsel,Barton M. Peck,continued to insistthat as a condi-tion precedent to continued negotiations, the Unionagree to be found by the "loyalty clause," statedthatRespondent fully expected a published retrac-tion of the October 14, 1982 Labor Press article,and concluded "when you have demonstrated thatyou are willing to negotiate in a lawful and propermanner, then and only then, will we be in a positionto sit down with you at the bargaining table." [Em-phasis added.]That letter, however, did indicate somewhat curiously that "Mr. Ga-lewskiwill participate in the Public Relations Committee of theLocal "4 See ALJ Exh 26 See ALJ Exh. 3In support of the motion, the General Counsel arguedbroadly and somewhat vaguely as follows:GeneralCounsel submits said evidence demon-stratesRespondent's reasons for refusing to meetand bargain with the Union constitutea "sham" andthat said evidence should be received into theRecord so that it may be weighed with the existingRecord evidence in determining whether Respond-ent hasviolated Section 8(a)(1) and (5) of the Act.6F. On June 14, 1983, the Respondent submitteda state-ment pertaining to the motion to reopen, which includedthe following declaration:[B]oth parties acknowledge that the Respondent hasrefused to bargain during the period following theOctober 7, 1982, bargaining session unless the Unionhas agreed to a loyalty pledge.7G. On June 14, 1983, I issued a ruling denying in itsentirety theGeneral Counsel's motion to reopen therecord, stating as follows:Having duly considered the matter, it is concludedthat said offer does not relate to any unfair laborpractices on which issue is joined under the plead-ings in this case, that it is in no sense relevant to theassessment of those issues, and that it will have noeffect upon any remedy which might be deemed ap-propriate herein.8H. On June 24, 1983, the General Counsel sought re-versal of said ruling by filing a "Request to the Boardfor Special Permission to Appeal," stating as groundstherefore, in material part as follows:By letter to the Union dated May 25, 1983, andin direct response to the Union's May 23 letter, Re-spondent continued to refuse to meet andnegotiatewithout the Union first agreeing to the loyaltyclause.A new situation has been created. Galewski is nolonger president of the Union and has nothing to dowith contract negotiations. It strongly appears Re-spondent is refusing to meet and bargain for an un-justifiable reason and the Judge should have the op-portunity to rule with respect to thisnew situation.Certainly, all the parties should have a ruling whichmeets the present situation, that is, that the Re-spondent is now refusing to meet and bargain pur-portedly solely because of the refusal of the Unionto agree to the loyalty clause. The Region, ofcourse, could issue a new complaint, but such anaction would be bureaucraticnonsense.9By telegraphic order dated July 12, 1983, the Boarddenied the General Counsel's request for special permis-sion to appeal the above ruling. i oc See ALJ Exh. 4' See ALJ Exh. 5.8 See ALJ Exh 69 See ALJ Exh 7tO See ALJ Exh 8 MEDA-CARE AMBULANCEOn July 18, 1983, posthearing briefs were filed by theparties inCases 30-CA-6609, 30-CA-7030, 30-CA-7132,30-CA-7132-2, 30-CA-7134, 30-CA-7134-2, 30-CA-7398, 30-CA-7648, and 30-CA-7672.K. On July 28, 1983, the Regional Director for Region30 issued a new complaint in Case 30-CA-7830allegingthe following conduct as the sole unfair labor practiceunder interdict:By letter dated May 25, 1983, and in direct responseto FEMT's May 23, 1983 letter . . . Respondentcontinued in its refusal 1o meet and bargain withFEMT and placed an illegal condition on bargain-ing by demanding a published retraction of the Oc-tober 14, 1982, Labor Press newspaper article. I ILL.On July 29, 1983, the General Counsel filed amotion to reopen record, consolidate cases and schedulehearing,urging consolidation of Case 30-CA-7830 withCases 30-CA-6609, 30-CA-7030, 30-CA-7132, 30-CA-7132-2, 30-CA-7134, 30-CA--7134-2, 30-CA-7398, 30-CA-7648, 30-CA-7672; and additional hearing there-on.12M. On August 1, 1983, Respondent urged denial of theaforesaid motion on the following grounds:131.That General Counsel's motion is admittedly pre-mised upon issues which have been litigated previ-ously; hence,a.Litigating a claimed "continuing violation"would result in relitigating the same issuesad in-finitumor as long as the Union keeps reassertingits position prior to Your Honor's decision.b.Such litigation would result in a needlessand improper delay of a decision in a matter inwhich the General Counsel is asserting two in-stances'of back-pay remedy against the Respond-ent.3.General Counsel's "new" case is, simply put, notonly a malicious abuse of the legal process, but isalso a furtherance of his unrelenting harassment ofthe Respondent. The General Counsel is clearly at-tempting to exploit the vehicle of continuous litiga-tion as a means of forcing his will upon the Re-spondent in order to deprive the Respondent of thebenefit of Your Honor's decision in the case whichhas beenclosed.4. There is nothing advanced by General Counsel inhis current Motion which has not been consideredby your Honor in General Counsel's prior Motion.As General Counsel admits, not only have you re-jected that Motion, but the Board has also rejecteditvis avis its response to General Counsel's effort toappeal your decision.11 See ALJ Exh 10(a). Note that in its "Request for Special Permis-sion to Appeal," ALJ Exh. 7, the General Counsel placed a different in-terpretation on that letter. It was therein stated that, in view of the May25 letter, "Respondent is now refusing to meet and bargain.solelybecause of the refusal of the Union to agree to the loyalty clause."12 See ALA Exh 11(a).19 See ALA Exh. 11(b)475N. On August 4, 1983, I issued an order consolidatingcasesand directing parties to show to cause as to whyCase 30-CA-7830 should not be servered and dismissed.That document raised two issues concerning proprietyof the complaint in Case 30-CA-7830:1.The first related to the validity-and the GeneralCounsel's request for further hearing in that from all ap-pearences there was no material dispute of fact as thenew complaint was based exclusively upon Respondent'sletter of May 25, 1983. Indeed, the General Counsel inALJ Exh. 7 appears to concede that parole testimony,beyond authentication of documents, would not throwlight on theissuesraised.Nonetheless, the proponents ofthe complaint were afforded the opportunity to substanti-ate their claim as to need for hearing, with the partiesbeing admonished in that respect by me as follows:Although it should go without saying, my experi-ence in connection with' this proceeding makes itnecessary to importune counsel as to accountabilityfor the factual accuracy of representations made inresponse to this direction to showcause.In orderthat theissuespresented herein be fully and fairlyevaluated at a minimum cost to all concerned, it isalso found necessary to urge that counsel concen-trate on specifics while avoiding unfair characteriza-tion and misleading generality.2.The second question posed by the show cause orderrelated to the legal sufficiency of the complaint in Case30-CA-7830. In that respect, the parties were specifical-ly advised as to my tentative views that the complaint inCase 30-CA-7830 should be served and dismissed on thefollowing reasoning:The processing of the complaint in Case 30-CA-7830 would countenance a multiplicity of actionswhich would only serve to forestall an appropriateremedy on any refusal to bargain substantiated bythe litigationwhich has already transpired. Thus,the earlier denial of the General Counsel's motionto reopen was, in part, founded upon the fact thatRespondent'sMay 25 letter ". . . will have noeffect upon any remedy which might be deemed ap-propriate herein," or, more specifically, that it is cu-mulative and could have no substantive remedialimpact upon the rights and obligations of the par-ties.In other words, if, as tried in thehearing al-ready concluded on May 13, 1983, Respondent isable tomaintain,as a matter of law, that it wasprivileged underN.L.R.B. v. Local Union No. 12129,International Brotherhood of ElectricalWorkers (Jef-ferson Standard Broadcasting Co.),346 U.S. 464, touse "self help" to protect itself against disloyal actsand their effects, such a result would validate thestance taken by Respondent on May 25, 1983. Onthe other hand, if Respondent was not privileged torestrict the bargaining process in this fashion, theappropriate Board remedy based upon already liti-gated events, would redress any related limitationsimposed on the bargaining process, including anyand all suggested by its letter of May 25, 1983. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe complaint in Case No. 30-CA-7830 remindsof the proverbial "second bite of the apple." Quiteplainly,while the charge was pending, the GeneralCounsel opted initially againstissuanceof a com-plaint thereon, electing instead to file a motion toreopen the record. However, only after the parties,including the General Counsel, had filed post-hear-ing briefs, did the Regional Director take steps torender those filings obsolete by an attempt to re-shape the proceeding through belated issuance of anew complaint. The spectre of "sandbagging" clear-ly emerges. For such a course was adopted onlyafter the Board approved the denial of the motionto reopen. Thus,itisnot farfetched to concludethat the new complaint merely represents a vehiclefor relitigation of matters underlying a prior adverseruling, a result which raises serious question underthe doctrine of collateral estoppel.In sum, the complaint in Case 30-CA-7830, seeksto relitigate existingissueson cumulative facts anditsprocessing would be inimical to statutory poli-cies and purposes in that it would only prolong,through additional hearing and briefing, resolutionof the basic underlying dispute, thereby subjectingthe parties to a duplication of effort, unnecessaryexpense and the naturally exascerbating effects ofunresolved controversy.140. Thereafter, responses to the show cause order werefiled on behalf of the General Counse115 the ChargingParty,16 and Respondent. i 7Concluding FindingsA. The Need for Further HearingEven if further action in the instant complaint werewarranted, it is clear from the responses of the partiesand the entire record herein that Case 30-CA-7830 en-tails no dispute of fact warranting an evidentiary hearing.Thus, there is not merit in the General Counsel's posi-tion that Respondent cannot prevail absent a hearing. Inthis regard, the General Counsel points to the denial inRespondent's answer to the allegation that "Galewski re-signed his Union presidency, [that he] would participatein any contract negotiations or be privy to any informa-tion during negotiations and [that he] would not haveany position to set policy or procedures within theUnion.""" The General Counsel goes on to argue thatthe issue of "whether Respondent commits an unfairlabor practice, or is privileged to refuse to bargain on ac-count of Galewski's status depends on the resloution ofthis fractual issue." This assertion can only be explainedas a failure of the General Counsel to grasp the sub-14 See ALJ Exh 12(a)15 See ALJ Exh 12(b)18 See ALJ Exh. 12(c)17 See ALJ Exh 12(d).18Although beside thepoint, Respondents denial is somewhat under-standableFor FEMT's May 23, 1983letter asserts that Galewski wouldcontinueto participate "in thePublicRelationsCommittee of the Local "This rightfullywould raise suspicion as to how Galewski would haveutility inthat capacitywhile remaining insulated from the single-most mi-portant issue facing theLocal,namely, the contract negotiations.stance of its own complaint. By virtue thereof, the unfairlabor practice under scrunity is narrowly circumscribed.No material issue whatever is raised with respect to Re-spondent's position concerningGalewski. Instead thecomplaint in Case 30-CA-7830 islimitedto an allegationthat Respondent violated Section 8(a)(5) by placing an il-legal condition on bargaining "by demanding a publishedretraction of the October 14, 1982 Labor Press newspa-per article." Neither this, nor any other view advancedby the General Counsel supports necessity for hearing onthis proceeding.The Charging Party in furtherance of the request forhearing takes an entirely different, but equally distorted,view of the issue raised by the instant complaint. Itlabors under the misapprehension that Respondent's in-sistence on a loyalty clause is under attack and then pro-ceeds to argue that new factual issues are raised by Re-spondent'sMay 25 letter in that respect. In this connec-tion, the Charging Party observes that there was no evi-dence at the concluded hearing in Case 30-CA-6609,etc., that Respondent refused to meet because FEMT re-fused to accept its loyalty proposals. Contrary to theCharging Party, the latter was the subject of allegationsin both complaints in Case 30-CA-6609, etc. It was infact litigated at the closed hearing wherein testimony re-vealed and Respondent now concedes that "the Re-spondent has refused to bargain during the period fol-lowing the October 7, 1982 bargaining session unless theUnion has agreed to a loyalty pledge."19 Thus any newfactual issue arising from the May 25 letter at best wouldbe cumulative to evidence heretofore developed.Since June 10, 1983, when the General Counsel firstsought to reopen the record on the basis of the May 25letter, not a single rational ground has been advanced forassembling the parties in Milwaukee for further hearing.B. The MeritsAlthough hearing is palpably unnecessary, it is my fur-ther conclusion the that complaint in Case 30-CA-7830,on at least three separate and distinct grounds, fails tostate a cause of action on which relief under the Actmight be granted.1.First, itwill be recalled that the show cause orderherein was addressed to the single allegation of unlawfulconduct herein;namely, that Respondent violated Sec-tion 8(a)(5) and(1) by conditioning bargaining upon theUnion's retraction of the October 14, 1982 article in theMilwaukee Labor Press. Through that mechanism thepartieswere given the opportunity to address the proce-dural and substantive deficiencies underlying that allega-tion.All wereinformed thattentativelyitwas,my viewthat the complaint,on indisputable fact, lacked factualsubstantiation. In this connection,the show cause orderrecited as follows:The complaint in Case 30-CA-7830is rooted inthe position taken by Respondent in its letter ofMay 25, 1983.19 SeeALJ Exh 5 MEDA-CARE AMBULANCE477That letter merely reiterates Respondent's posi-tion based on its conduct since March 9, 1983, thatfurther bargaining would be conditioned upon theUnion's acceptance of Respondent's proposed "loy-alty clause"-matter which is numbered among theallegations in the existing consolidated- compolaintissued on April 28, 1983, which is not subject toany material conflict in testimony . . . and whichhas been fully litigated.Said letter does not substantiate that, as of May25, 1983, Respondent was insisting, asa pre-condi-tion for the resumption of bargaining,that the Unionpublish a retraction of the disloyal statements whichappeared in the October 14 issue of theMilwaukeeLabor Press.20The General Counsel now disputes the foregoing, ar-guing that this was not the case, as the Employer, on theface of the pleadings, admitted to the illegal condition.This, according _ to the General Counsel, was evidentfrom Respondent's answer wherein the critical "retrac-tion" allegation was countered by the following:[Respondent] admits that . . . [it] . . . has contin-ued to refuse to bargain with FEMT as set forth inthe complaint, but denies that the "condition" wasillegalor, for that matter, unalterable.From this, the General Counsel theorizes that "Re-spondent's answer does not deny that it is a condition,only that it is not an illegal condition." The GeneralCounsel reinforces this view by the further assertion thatthe answer admits that Respondent's position on "retrac-tion" was "unalterable." I cannot agree with that inter-pretation.According to a fair reading, the answer on itsface, denies any unalterable demand. I subscribe to themore balanced and accurate definition of the pleadingsexpressed by the Respondent as follows:[W]e dispute General Counsel's self-serving inter-pretation of Respondent's answer Implicit in theRespondent's reference to the General Counsel's useof the term "condition," which was deliberatelystated inquotes,is the fact that Respondent did notnecessarily adopt this interpretation as his own.Moreover, a condition by definition is unalterable.If subject to alteration or withdrawn, it 'becomes amere proposal. Hence by stating that the "condi-tion"was not unalterable, Respondent was clearlydenying that the General Counsel's interpretation ofRespondent's May 25 letter was correct.2 i Accord-ingly, there is no merit in the General Counsel'sclaim that the answer included a concession thatRespondent, on May 25, 1983, conditioned resump-tion of bargaining upon retraction of the news arti-cle, or any issue which has not been litigated previ-ously under prior complaints in Cases No. 30-CA-6609, etc.The Charging Party seeks to salvage the instant com-plaint on grounds quite distinct from any raised by theGeneral Counsel in the complaint or elsewhere.In thisrespect,Respondent's letter of July 28,1983,22 is claimedto be indicative of the fact on May 25,1983, the latterengaged in"escalation"of unlawful conduct. In this re-spect, the Charging Party points to a statement in theMay 25 letter as follows:Your committee has taken issue with our position,that,as a condition precedent to continued negotia-tions, your committee must agree to and be boundby theloyalty clause provision which we have sub-mitted . . . . This issue was, in part,the subject ofour May 9-13 hearing before the NLRB.We willnot deviate from this position.The Charging Party argues that there is a difference be-tween what has heretofore been litigated fully at thehearing in Case 30-CA-6690,etc.,and the above-citedstatement by Respondent.As theargument goes, the ear-lier issue related to Respondent's insistence "on theUnion'sprior agreement"to the loyalty clause and its"enshrinement in a collective-bargaining agreement."From the above quote, the Charging Party argues thatRespondent now insists that"members of the negotiatingcommittee themselves,agree to and be bound by theclause, independent of the existence or nonexistence of acollective-bargaining agreement."The Charging Party'sinterpretation to the effect that Respondent now seeks anindependent side,agreement is allegedly substantiated byRespondent's July 28, 1983 letter, insofar as it states "if,of course,reliable assurances from the Union of a typewhich are enforceable in a Courtare forthcoming; thenand only then will we bargain with the Union, 'bargain-ing' by definition being a mutual function."Here again,an attentuated and self-serving construction is placedupon correspondence in quest of needless litigation.23The quoted excerpt with other references on the July 28letter in no way alter the position communicated by Re-spondent on May 25. The statement that there would beno bargaining at that juncture of the committee's failureto agree with loyalty assurances paralleled and was sub-stantively indistinct from the issue previously litigated inCase 30-CA-6609, etc.Contrary to the Charging Party,the cited correspondence furnishes no reasonable basisfor concluding that Respondent after close of the hearingin said case escalated the terms under which it wouldreturn to the bargaining table.To recapitulate,one need not go beyond the pleadingsto discern that the alleged unfair labor practice in Case30-CA-7830 derived exclusively from Respondent's May25 letter.No parole testimony has been uncovered thatmight throw light on the intent underlying that docu-ment.Contraryto the proponents of the complaint, Ifind that it merely served as a reminder that the Ga-lewski matter was not the sole basis for Respondent's re-20 See ALT Exh 12(a)21 See AL.I Exh 13 Whether or not Respondent's counsel deliberatelyplaced quotes around the term "condition"is a matter on which no opin-ion is voiced22 See ALJ Exh 923 Even were I to agree to with the Charging Party's characterization,itwould be of no moment,inasmuch as the complaint lays no challengeto Respondent's insistence on a loyalty pledge 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfusal to bargain, but that its position in that regard wasalso predicated on the other contingencies litigated at theMay 9-13 hearing in Case 30-CA-6609, etc., namely,FEMT's failure to agree to the loyalty proposal. In anyevent, since the May 25 matter simply urged the Charg-ing Party to retract the Labor Press article, and did soemploying the language of request and exception, ratherthan ultimatum or condition, facts negate the 8(a)(5) and(1) allegation, dismissal of Case 30-CA-7830 is warrant-ed on that ground alone. Accordingly, it is concludedthat no conduct constituting an actionable violation ofSection 8(a)(5) and (1) has been shown.2.Beyond the foregoing is the question of collateralestoppel.The initial unfair labor practice charge basedon the Respondent's May 25 letter was filed on June 6,1983.24While that charge was pending, on June 10,1983, the General Counsel filed a motion to reopen therecord.25When I denied that motion on June 14, 1983,theGeneral Counsel filed, a request for special permis-sion to appeal with the Board.26 Through said appealthe misconduct attributed to Respondent was describedas follows:By letter to the Union dated May 25, 1983, andin direct response to the Union's May 23 letter; Re-spondent continued to refuse to meet and negotiatewithout the Union first agreeing to the' loyaltyclause.Thus,the General Counselthencharacterized the letterasmanifesting"that the Respondent is now refusing tomeet and bargain purportedlysolelybecause of the refus-al of the Union to agreeto the loyaltyclause."(Empha-sis added.)27Atthat point,the Board was advised by theGeneral Counsel as follows:The Region of course,could issue a new com-plaint but such an action would bebureaucratic non-sense.[Emphasis added.]28The Boardon July 12, 1983,issued a telegraphic orderdenying the General Counsel's request for special per-mission to appeal.Apparently,this led to a rethinking ofthe matter and 2 weeks later,on July 28,1983, the Gen-eralCounsel issued the complaint in Case 30-CA-7830,alleging, the following as thesoleunfair labor practiceinvolved:Respondent continued in its refusal to meet and bar-gain' with FEMT and placed an illegal condition onbargaining by demanding a published retraction ofthe October 14, 1982, Labor Press newspaper arti-cle.Having been subjected to litigation of the May 25 letterthrough a motion to reopen the record, on resolutionthat issue against the General Counsel, Respondent right-fully could assume that issues generated thereby hadbeen disposed of with finality. Since a charge was pend-ing in this case at all times material, the General Counselenjoyed an election as to the appropriate, course ofattack, and having opted against issuing,a new complaint,is bound by that choice. Judicial safeguards designed toavoid duplicate, litigation as well as a wasteful and abu-sive invocation of administrative processes ought to pre-vail over the fact that the complaint in Case 30-CA-7820 adopted a new and variant interpretation of Re-spondent's letter.3.Quite independent of the issue of estoppel is thequestion of administrative convenience. For the substan-tive equivalent of the 8(a)(5) and (1) allegation herein hasalready been litigated and is awaiting decision in Case30-CA-6609, etc. At stake in that proceeding is Re-spondent's contention that it was privileged to use "selfhelp," including suspension and disruptions of bargainingto protect itself against "disloyal act" and their effects.Among the "disloyal acts" under scrunity in that casewas the "October 14, 1982 Labor Press newspaper arti-cle."Thus, it was plainly forseeable that Case 30-CA-7830 presented no new situation, not subject to resolu-tion under the prior complaints. For if, in consequence ofCases 30-CA-6609, etc., Respondent should maintainthat, as a matter of law, it was privileged underNLRB v.ElectricalWorkers IBEW Local 1229 (Jefferson StandardBroadcasting Co.),346 U.S. 464 (1953), and related cases,to use "self help". to counter media attacks by its em-ployees such a result would validate the stance taken byRespondent on May 25, 1983. On the other hand, if Re-spondent was not privileged to restrict the bargainingprocess in this fashion, an unfair labor practice would befound, warranting a remedy, that would-redress any re-lated limitations imposed on the bargaining process in-cluding any and all implied in Respondent's letter ofMay 25, 1983. Accordingly, to sustain the instant com-plaint would countenance a multiplicity of, actions, lack-ing in rational foundation and contrary to interests to beperserved under the Act.In concluding, it is noted that Respondent has ob-served that the maintenance of this new cause of actionisno more than "a furtherance of . . . unrelenting har-assment of the Respondent." While doubtful of many ofthe charges and countercharges uttered to date on behalfof Respondent, the latter has not been taken lightly. For,in all fairness, it was predictably clear from the outsetthat further action on Respondent's May 25 letter would'accomplish nothing other than a needless waste of re-sources and prolongation of decision on important issuesalready litigated and awaiting decision. In the total cir-cumstances, including the' overall bent toward litigiousexcess already exhibited in connection with this ongoinglabor dispute, the shifting and boorish insistence on fur-ther proceedings herein 'only has served to elevate Re-spond'ent's claim of harassment from the outlandish tothe possible.Upon the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I issue the following rec-ommended2924 See ALJ Exh325 See ALJ Exh.426 See ALJ Exh729 If no exceptionsare filed as provided by Sec 102 46 of theBoard's27 See ALJ Exh.7, p. 3Rules and Regulations, the findings,conclusions,and recommended28 IbtdContinued MEDA-CARE AMBULANCE479ORDERIt is hereby ordered that Case 30-CA-7830 be ser-vered from Cases30-CA-66D9,30-CA-7030,30-CA-7132, 30-CA-7132-2, 30-CA--7134, 30-CA-7134-2, 30-CA-7398, 30-CA-7648,and 30-CA-7672.IT IS FURTHER ORDERED that the complaint in Case30-CA-7830 is dismissed in its entirety.'Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesGerald McKlnny, Esq.,for the General Counsel.BartonM, Peck, Esq.,of Milwaukee, Wisconsin, for theRespondent.Dean Dreiblatt,Field Representative, of Milwaukee, Wis-consin, for the Charging Party, Federation of Emer-gency Medical Technicians.during initial contract negotiations by failing to providethe certified Union with requested information; by refus-ing to meet until the alleged discriminatee, Robert Ga-lewski, ceased to act as the Union's designated agent forpurposes of collective bargaining; by withdrawing a finaloffer and refusing to negotiate further because employeeshad engaged in protected concerted activity; and by con-ditioning any and all bargaining on the Union's accept-ance of its proposed loyalty clause. In its duly filed an-swers, Respondent denied that any unfair labor practiceswere committed. Following close of the hearing briefswere filed on behalf of the Respondent and the GeneralCounsel.On the entire record in this proceeding,3 including myopportunity directly to observe the witnesses while testi-fying -and their demeanor4 and consideration of theposthearing briefs, it is found as follows:FINDINGS OF FACTDECISIONSTATEMENT OF; THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard on consecutive days between May9 and 13, 1983, in Milwaukee, Wisconsin,on an initialunfair labor practice charge filled on July 14, 1981, andseparate consolidated complaints that issued on February11 and .April 28, 1983, respectively. i The complaints al-leged that Respondent independently violated Section8(a)(1) of the Act by coercive interrogation, actual sur-veillance, creating the impression of surveillance, threatsof reprisals, and urging employees to form a committeeas an alternative to activity on behalf of an outsideunion.2 The compliants further alleged that Respondentviolated Section 8(a)(4), (3), and (1) of the Act by, onthree separate occasions, suspending and finally discharg-ing its employee Robert Galewski, and similarly violatedSection 8(a)(4), (3), and (1) by discharging another em-ployee Ralph Lisowe, all because of their having en-gaged in activity protected by the Act. Finally,it is al-leged that Respondent violated Section 8(a)(5) and (1)iA third complaint was issued, following close of the hearing, in Case30-CA-7830 on July 28, 1983. By decision dated December 21, 1983(JD-549-83), I severed and dismissed that proceeding2 In the main,the independent 8(a)(1) allegations stem from an unfairlabor practice charge filed on July 14, 1981, in Case 30-CA-6609, and acomplaint issued on August 18, 1981 That complaint also included8(a)(3) allegations based on the dischaiges of employees James K. Lundand Gary Cleven and the impaired job status of Bonnie Lund. The issuesinitiallywere resolved by informal settlement on February 19, 1982. Inthe instant proceeding,the segment of the settlement agreement pertain-ing to the 8(a)(l) allegations was set aside by the Regional Director.However, the terms thereof were not disturbed insofar as the 8(a)(3) alle-gations were concerned. Contrary to assertions by the General 'Counsel,the settlement did not fully remedy these latter allegations because thebackpay accommodation did not include interest Serious questions existsinmy mind as to whether the General Counsel, absent rational justifica-tion,isprivileged to "pick and choose" between allegations in settingaside a Board settlement Apparently, through inadvertence, the GeneralCounsel neglected to include the complaint in Case 30-CA-6609 in theformal exhibits, It being a self-authenticating document, the record is re-opened for the limited purposes of receiving that document as ALJ Exh21. JURISDICTIONRespondent, a Wisconsin corporation, is engaged, fromits offices and places of business in Milwaukee and WestAllis,Wisconsin, in the interstate and intrastate transpor-tation of persons by ambulance. In the course of said op-eration, during the calendar year ending December 31,1982, a representative period, Respondent derived grossrevenues exceeding $500,000 and received products,goods, and materials valued in excess of $50,000 fromother enterprises, which received said products directlyfrom points located outside the State of Wisconsin.The complaints allege, the answers admit, and I findthat Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaintsallege,the answers admit, and I findthat 1199W, National Union of Hospitals and HealthCare Employees, RWDSU, AFL-CIO (1199W) and theFederation of Emergency Medical Technicians, Wiscon-sinFederation of Nurses and Health Professionals,American Federation of Teachers, AFL-CIO (FEMT)are now, and have been at all times material, labor orga-nizationswithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues of practical remedial concern in this pro-ceeding are limited to questions whether during thecourse of negotiations with a newlycertifiedlabor orga-S Errors disclosedin examinationof the official transcript of proceed-ing are corrected in Appendix B [omitted from publication)4 Credibilityrulings madehereinafter, from time to time, are accompa-nied by objective rationale. Such references merely serve to reenforceand should not be construted as discounting my impressions gained fromfirst-handobservation of the witnesses. Furthermore, although it shouldgo without saying, testimony, whether or not contradicted, is rejected byimplication to the extent that it includes matters that might not be recon-ciledwith expressly credited evidence Cf.Herbert F. Darling, Inc,267NLRB 476 (1983). 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnization,Respondent engaged in acts of intimidation, in-cluding the discriminatory discharges of two employees,RobertGalewski and Ralph Lisowe. Also of majorimport are allegations that Respondent engaged in an un-lawful refusal to bargain by withholding requested infor-mation of a nature relevant to the bargaining process, byconditioning its willingness to participate in good-faithbargaining on the Union's suspension of protected activi-ty and acceptance of a loyalty clause and by suspending'negotiationsuntilsuch time as the Union removedRobert Galewski from the position of union presidentand representative on the Union's bargaining team. Animportant procedural issue is generated by the GeneralCounsel's attempt to relitigate, on a segmented basis, por-tions of a previously settled complaint.B. Factual OverviewThis proceeding is central to an ongoing labor disputeinvolving Respondent and its employees. The litigationbetween Respondent and Region 30 of the NationalLabor Relations Board involves unfair labor practicecharges filed by two distinct labor organizations.Myown experience with the parties has left me with thesolid impression that it will take more than remediesavailable under this Act to cool down the hostilitiesmanifested by the parties through their courtroom de-portment, the quality of testimony offered from the wit-ness stand,5 and the vituperation evident in posthearingsubmissions.Basically, the three complaints and the nine separateunfair labor practice charges that lend structure to theinstant proceeding stem from disenchantment with work-ing conditions first manifested by Respondent's emergen-cy medical technicians (EMTs) in 1981.6 In June of thatyear an employee meeting, attended by a union official,was held at the home of Bonnie Lund. A second contactbetween Respondent's employees and an affiliated labororganization took place on June 28, 1981, when a meet-ingwas held at the office of 1199W. The latter filedunfair labor practice charges in Case 30-CA-6609 onJuly 14, 1981. Thereafter, on July 22, 1981, at a meetingsponsored by the Respondent, employees shelved theirinterest in 1199W, by expressing a will to meet with theEmployer through an internal committee. For the nextmonth, the employee committee met with the Companyfor the purpose of negotiating conditions of work. OnAugust 18, 1981, the complaint in Case 30-CA-6609issued.On August 31, 1981, 2 weeks later, the employee5 It was my distinct impressionat thehearing, and after studying thetranscript, that the ill will between the Employer, certain employees, andthe Union in this proceeding was not only marked by a maelstrom ofpetty accusations and counteraccusations, but that the deeply held hostil-ities on both sides allowed prejudicies to influence testimony and adher-ence to the oath In the critical areas, neither the witnesses for the Gener-alCounsel nor those presented by the Respondent were beyond suspi-cion In the final analysis, the critical issues of credibility have been re-solved in the light of overallimpressions as to probabilitiesderived fromobjective and indisputable facts,, and other matters that I directly ob-served while presiding over this hearing.5EMTs are certified by the State of Wisconsin and operate Respond-ent's emergency vehicles as two-person teams. They are primarily en-gaged in transport of the elderly by ambulance to various locationswithin the environs of Milwaukee, Wisconsincommittee distributed a written letter to employees stat-ing as follows:It is the recommendation of the committee to affili-atewith 1199W, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, be-cause itis inthe best interest and advantage to theemployees of Meda-Care Ambulance.7 The noticein question also indicated that employees could reg-ister their votes for affiliation and receive additionalinformation at a meeting to be held on September 9,1981, at the Union hall.Despite the foregoing, the committee continued to ne-gotiate with Respondent. On October 19, 1981, it adopt-ed a formal name "Professional Emergency MedicalTechnicians Employees" (PEMTE). Eventually, Local1199W disclaimed an interest in Respondent's employeesinNovember 1981. The employees, through PEMTEcontinued to negotiate with the Respondent through Jan-uary 1982. In that month, Robert Galewski, an allegeddiscriminateein thisproceeding, contacted FEMT.On January 27, 1982, FEMT filed a representation-pe-tition seeking a unit of Respondent's employees.On February 19, 1982, a settlement agreement was en-tered in Case 30-CA-6609.On March 5 and 9, 1982, a settlement was conductedon the FEMT petition with the latter being designatedby a vote of 19 for, and 4 against. Later, on March 17,1982, FEMT was certified as the exclusive representativeof a unit of Respondent's EMTs.On May 5, 1982, FEMT requested negotiations.On May 25, 1982, Respondent discharged Galewski,who had servedas a unionobserver during the Marchelection.Galewski also had been a principal spokesmanfor the employee committee dating back to September1981, and was one of the main protagonists for affiliationwith FEMT. He appeared as a witness for the GeneralCounsel in another unfair labor practicecase against Re-spondent in March 1982. Also on May 25, 1982, RalphLisowe, a discriminatee under the instant complaint, wasterminated.Thereafter, on June 10, 1982, negotiations between Re-spondent and FEMT commenced. Galewski, though, nolonger on Respondent's payroll, continued as a memberof the Union's negotiating team.At a negotiating session held on June 15, 1982, FEMTorally requested a copy of the Company's malpracticepolicy. This was followed by additional, requests for thatsame document registered by FEMT on July 21, 1981,and August 5, 1982, and a'written request on December7, 1982.On October 6, 1982, the Union sought to publicize theunresolved contract dispute by handbilling and picketingat one of the Respondent's two stations. At a bargainingsession on October 7, 1982, Respondentregistered astrong protest of the handbilling and picketing, charac-terizingsaid activityas "infantile," "counterproductive,"and "untruthful." The Company offered to present a'See G C Exh 5 MEDA-CARE AMBULANCE -481finaloffer at that time in order to put an end to thehandbilling and picketing.On October 14, 1982, an article appeared in theMil-waukee Labor Pressquoting Galeski and reproducing oneof the Union's handbills, which criticized the Respond-ent's position in the negotiations.On October 19, 1982, the Unionagainengaged in pick-eting.At a bargaining session on October 20, 1982, Respond-ent indicated that its final offer would be retracted be-cause of the aformentioned activites, including he articlethat appeared in theMilwaukee Labor Press,aswell asthe resumption of picketing on October 19. At'that ses-sion,Respondent indicated that no final proposal wouldbe forthcoming in that the proposal mentioned on Octo-ber 7 was designed to prevent the Union from engagingin the very activity that subsequently took place. Re-spondent added that the Company would make no wageproposal until the Union agreed to Respondent's --pro-posed loyalty clause.For this reason, bargaining was suspended by Re-spondent between October 20, 1982, and January 20,1983.On February 9, 1983, FEMT was finally given a copyof the repeatedly requested malpractice policy.In a subsequentsessionon March 9, 1983, Respondentdemanded a clause whereby employees and their repre-sentativeswould be subject to an expanded loyaltyclause.8 It was indicated that if the Union agreed to thisproposal,Respondent would maintain its current wagerate, but if violated, all wage rates would be reduced tothe Federalminimum.On April 20, 1983, Respondent, on the basis of infor-mation assertedly within its possession, charged that Ga-lewski was employed by a competitor and in that capac-ity had actively solicited accounts of the Respondent.The Union was informed that Respondent would refuseto negotiate until Galewski had been removed as a unionofficer and bargaining committee member. Prior to closeof the hearing, FEMT had refused to honor that demandand the parties have not met since April 20.C. The Presettlement Conduct (Case 30-CA-6609)In the complaint issued by the Regional Director forRegion 30 on February 11, 1983, a settlement agreementinCase 30-CA-6609 was set aside insofar as it allegedthat Respondent had engaged in certain independent vio-lations of Section 8(a)(1) during the 3-week period be-tween June 15, 1981, and July 3, 1981.9Ordinarily, the action by the General Counsel in coun-termanding a settlement argument will receive the appro-bation of the Board if it be shown that a respondent en-gaged in postsettlement unfair labor practices. (See, e.g.,Laborers Local 185 (Joseph's Landscaping),154NLRB1384 (1965)). Despite the latitude extended in such mat-ters, I know of no precedent holding that such an exer-8 See G C Exh. 38oOn the face of the complaint it is alleged that the settlement agree,ment was setaside because, by virtue of the postsettlement conduct setforth therein, Respondent "has violated the terms of the aforementionedsettlement agreement." See G.C Exh 1(t).cise of discretion is conclusive and nonreviewable in cir-cumstances where rehtigation of settled allegations willproduce resultsinimicalto statutory interests. As hereto-fore indicated, the settlement involved here not onlycalled for notice posting and a full conventional remedywith respect to independent 8(a)(1) allegations, but alsoadjusted allegations of discrimination involving three em-ployees.The General Counsel has declined to set aside these8(a)(3) allegations, now stating that such a course wouldhave been "frivilous [sic]; to say nothing of the needlessadditional litigation expenses to Respondent." 1° In fair-ness,however, if relitigation of the 8(a)(3) allegationsmight be dubbed "frivolous," for the reasons statedbelow, further delibrrations with respect to the stale andonce litigated independent 8(a)(1) allegations smacks ofthe inane.'1.From the standpoint of background, the scotched8(a)(3) allegationswould prove far more valuable thanany findings of coercive interrogation or creating the im-pression of surveillance. Unlike the latter, which wouldviolate the Act irrespective of motive, any presettlementacts of discrimination would weigh ,heavily in the deter-mination of whether Respondent harbored a continuingproclivity to invoke discipline as means of discouragingunion activity.2.The utility of the presettlement 8(a)(1) allegations isdiminished by theirstaleness.They relate to a timeframeduringwhich neitherRobert'Galewksl nor RalphLisowe, the alleged discriminatees in the present case,were engaged in activity of a protected nature. A differ-ent labor organization was involved and thereisno sug-gestion in the record, whatever, that FEMT had anyknowledge that employees of Respondent were then in-terested in representation.Moreover, the presettlementallegations,with a, single exception, involved 8(a)(1) con-duct attributable to Jonathan Kostreva and Charles Fiast.Fiast,who formerly served as Respondent's general man-ager,terminated his employment in January 1982 and itdoes not appear that Kostreva remained in the Respond-ent's employ at any time during the period in whichpostsettlement unfair labor practices allegedly occurred.IoThis assertion is among several by the General Counsel that wereshifting and inconsistent For during the hearing, the General Counsel didattempt to litigate the settled 8(a)(3) allegations. I foreclosed him frompursuingthe matter. A further contradiction is evinced through the Gen-eral Counsel's explanation at the hearing for refusal to set aside the settle-ment agreement with respect to the issues of discrimination.Itwas thenexplained that said action would be "frivolous" inasmuch as "the Regionhas a full remedy, with respect tothose matters." The exact oppositeproved to be true ,For, when the General Counsel was subsequentlyprobed as to the extent of compliance with the settlement, he concededthat all of the independent 8(a)(1) allegations on Case 30-CA-6609 wereincorporated in a conventional notice, and that said notice had beenposted for the required 60-day period This full remedy of the 8(a)(1)conduct was complimented by only partial relief for the discrimmatees inthat the backpay awarded was compromised to the extent that interestwas excludedI I I would note in this regard that at the hearing, my expressed admo-nition to the General Counsel that certain of the presettlement conductwould not persuasively support a finding of union animus and my effortsto dissuade litigation of those stale matters was met tersely by the Gener-alCounsel's comment- "I'll put the evidence in." 482DECISIONS OF THENATIONALLABOR RELATIONS BOARD3.The utter waste in rehtigating the presettlement8(a)(1) isdemonstrated by the further fact that this willnot be the first climbing of the ladder with respect tothis subject matter. In a complaint issued on November20, 1981, in Case 30-CA-6746, Respondent was chargedwith violations of Section 8(a)(4), (3), and (1) by conductthat included its termination of Bonnie M. Lund. A trialwas conducted thereon by Administrative Law JudgeIrwin H. Socoloff on March 15 through 18, 1982, wholater issued his decision sustaining each and everyallega-tion of that complaint on January 11, 1983.12 It is appar-ent from Judge Socoloff's decision that the precise inde-pendentallegationsof Section 8(a)(1) attributed to Fiast,Kostreva, and Respondent's co-owner, Darwin Larsen,were litigated and the subject of specific findings in thatproceeding. The salient aspects of the testimony beforeJudge Socoloff was uncontradicted, and thus there waslittlechance of modification of his findings on review.Nonetheless, on February 11, 1983, a month after issu-ance of Judge Socoloffs decision, the General Counselagainsought relitigation of these settled and once litigat-ed issuesby the complaint in Case 30-CA-7030, et al.13To say theleast,itshould have been apparent, in anyevent, that animus reflected in these outdated independ-ent 8(a)(1) allegationswould certainly be eclipsed and re-duced to the cumulative by the propensity to discrimi-nate,whichemergesfrom the finding by Judge Socoloffthat Respondentterminated BonnieLund in violation ofSection 8(a)(3).Under established precedent, a priorunfair labor practice findingis releventto the evaluationof the lawfulness of subsequent discharges of union pro-tagonists.See, e.g.,SouthernPaint& Waterproofing Co.,255 NLRB 125, 129 (1978).In the circumstances, it is concluded that relitigationon a piecemeal basis of the previously settled independ-ent 8(a)(1) allegationsinvolved arbitrary action by theRegional Director, patently lacking in goodsense.Mean-ingless, cumulative litigation against private citizens isnever in the interest of the Act and might only serve toreduce public confidence in themissionof the NationalLabor Relations Board. Moreover, where, as here, cur-rent,viableunfair labor practice allegations seek aremedy in the face of a curtailed bargaining relationship,litigationof surplusage serves merely to prolong theavailabilityof appropriate relief and thereby tendsstrongly to frustrate, rather than enhance statutory ob-jectives. For thesereasons, I shall dismissthe presettle-ment 8(a)(1) allegations as failing to raise issueswarrant-ing relief under the Act.D. The Alleged Discrimination1.The union activity of the allegeddiscriminateesa.Robert GalewskiThe complaintallegesthat Respondent violated Sec-tion 8(a)(1), (3), and (4) of the Act by disciplinary sus-pensions given to Galewski on February 5, March 3, andMay 20, 1982, and finally, by discharging him on May25, 1982.14Galewski was hired on February 12, 1981. After abrief stint as a supervisor, he servedas a full-time EMT.He did not join in the early effort by his coworkers tobargain collectivelywith the Respondent. It was notuntilafter the termination of Bonnie Lund in September6, 1981 that his interest in protected activity commenced.About September 6, he becamea memberof the employ-ee committee and was soon to become its spokesman.With his leadership, the committee adopted the namePEMTE, and his home became PEMTE headquarters.He made it clear that employees felt strongly about theclaims they made in negotiations and that they would bepursued vigorously. Later, he contacted FEMT and wasthe driving force behinddesignationof FEMT as theemployee representative. His role in this regard was evi-denced by his having been the employee who initiallycontacted FEMT,as well ashis distribution of authoriza-tion cards on behalf of that Union, and his serving asunionobserver at the election of March 5 and 9.He tes-tified on behalf of the General' Counsel at thehearinglater inMarch conducted before Judge Socoloff in theBonnieLundcase.On May 5, Respondent was formallynotified that the elected officers and other officials ofFEMT, included Robert Galewskias itsnewly designat-ed president. 1 sb.Ralph LisoweThe complaint alleges that Lisowe was terminated onMay 25 in violation of Section 8(a)(1), (3), and (4) of theAct.Lisowe was hired on January 19, 1981, and was em-ployed as an EMT. His union activity appeared limitedand he was not among the principal protagonists of theUnion. However, though off sick, he presented himself atthe polls and voted in the March election. In early April,Lisowe was assigned to work as Galewski's crew part-ner.He claims that later, when Galewski became presi-dent of the Union, he discussed the Union with Galewskiwho encouraged him to talk to other employees and so-licit their support of the Union. Lisowe claims to haveobliged.Nonetheless, he at no time participated in thedistribution cards or union literature; it does not appearthat he engaged in any organizational activity prior tothe designation of Galewski as president. Lisowe wassubpoenaed by the General Counsel and did attend theMarch 19 hearing before Judge Socoloff but did not tes-tify.16Although the matter is not free from doubt, becauseuncontradicted, I am willing to credit Lisowe's testimo-ny that at some time between March 15 and the end ofMarch 1982 he had a conversation with SupervisorLinda Wiedemann in the dispatcher's office, described byLisowe as follows:Linda asked me if I received a union card; and I re-plied, yes. she asked me if I signed it; and I said,12 See G.C. Exh 3. Subsequently, on August 3, 1983, the decision ofJudge Socoloff was adopted by theBoard.266 NLRB 1208.13 SeeG.C. Exh 1(t)14 All dates refer to 1982 unless otherwise indicated.1s See G C Exh. 23,16 See G.C. Exh. 2. MEDA-CARE AMBULANCEyes, I did And she asked ine if I turned it into theUnion representative; and I said yes, I did. And sheasked me what my feelings were on the Union; andI said, well, the employees need to benefit for thewages and try to have better working conditionsand so forth for the employee's position.172.The Galewski suspension of February 5, 1982On January 27, FEMT filed an election petition inCase 30-RC-4111. By letter dated January 30, Galewskiinformed the Regional Director in connection with theaforesaid election petition that:While the PEMTE collective bargaining committeeis interested in this matter for the benefit of ourmembership, it is our decision not to intervene, de-cline the right of representation and not be consid-ered a party in these procedures. isAbout 2 weeks earlier, in mid-January, Russell Barczakhad been named to replace Fiast as Respondent's generalManager; Galewski personally delivered a copy of theabove letter to Barczak in addition to posting another onthe bulletin boards.19 This posting was accompanied bya copy of a memorandum entitled "Sunset Edition," stat-ing that PEMTE had declined to support FEMT whileurging employee to vote "yes" for FEMT in the upcom-ing election.During the next week on February 5, Barczak tele-phoned Galweski and informed him that he would besuspended for 8 hours without pay effective February 8because he allegedly parked his personal automobile in aspot reserved for management in violation of companypolicy. The General Counsel contends that this was "thefirst illegal step in [a] thinly veiled attempt to establish acase of progressive discipline against Galewski." I dis-agree. There is no dispute that prior thereto on January29, Barczak posted a notice to employees stating as fol-lows:The parking places directly across from the officesbetween Monday thru Friday are to be used ONLYBY MANAGEMENT AND SUPERVISORYPERSONNEL .20Also beyond controversy is the fact that at 6:30 a.m. onThursday, February 4, after Russell Barczak reported forwork, Galewski's car was parked in a management park-ing space. It was not removed until 8:30 a.m., the end ofGalewski's shift that morning.The General Counsel seeks to excuse this clear viola-tion of Respondent's policy on the ground that Galewski14The complaint alleges that Respondent violated Sec. 8(a)(1) on thebasis of this incidentHaving credited Lisowe's undenied testimony, andas the questioning was not shown to,have been accompamed by protec-tive safeguards, and apparently failed to serve any recognizable legitimateemployer interest, I find that it tended to impede Lisowe in the exerciseof his Sec 7 nights and violated Sec 8(a)(f) of the Actis See G C. Exh 15(b).19Although Galewski testified otherwise, it was my impression that heand Barczak shared a personal dislike for each other. I also sensed thatGalewski labored under an attitude of rivalry with Barczak that probablypredated the latter's elevation to the position of general manager20 See R Exh 9483had obtained permission" fromMary Jane Barczak topark in the management spot. The latter is the wife ofRussell Barczakand adispatcher and supervisor.Whether or not permission was granted gives rise to acritical issue of credibility derived from a telephone con-versation at approximately 11 p.m. on February 3 be-tween Galewski and Mrs. Barczak. According to Ga-lewski in that conversation, he informed Barczak thattherewas no other place for him to park his car andtherefore he requested permission to park in a manage-mentspace.To this, Barczak allegedly responded, "Isuppose you'll have to." Galewski asserts that she thenstated, "Russisgoing to be in between 6 and 6:30, isthere room to park his car?" According to Galewskt theconversation ended when she responded, "Yes, the twoadjacent [sic] spaces are open."Galewski went on to testify that he was dispatched ona call the next morning at approximately 6:30 a.m., andthat he observed Russell Barczak's car in the garage onhis departure. Galewski related that at approximately 8a.m., he went to Barczak's office to obtain his paycheck,which was personally delivered by Barczak withoutcomment.Galewski related further that the next day, February 5,1982, Barczak telephoned him advising of the suspensionfor the parking in themanagementspace.Galewskiclaims to have protested, indicating "No, I asked permis-sion."Barczak allegedly said, "You did not ask permis-sion,you just went ahead and parked there." Galewskiinquired whether he would get a letter for his file, towhich Barczak responded in the affirmative. On Febru-ary 12, 1982, Galewski claims that in obtaining his pay-check from Barczak he inquired about the whereaboutsof his suspension letter. Barczak allegedly responded thatithad been drafted, but it had not been typed and cor-rected as yet. The letter was delivered to Galewski onFebruary 17, 1982.21Galewski's account of the salient aspects of the con-versationwas asfollows:When I had talked to him [Galewski], I said "Ohincidentally", I said, "if you hear the garage doorgoing up, early in the morning, I said that it's Russ,he said he's going to be in around '6 or 6:30 so don'tbe alarmed. And Mr. Galewski asked, at that timesaidwell, "I am parked in a management spot, I21GaryHansen,an EMT, who allegedly worked with Galewski onFebruary 3, testified that he overheard the telephone conversation be-tween Galewskiand Mary Jane Barczak He claims tohave heard Ga-lewski request permission to park his vehicle in the management area andto have overheardBarczak state"they will have to, or words to thateffect."Hansen was one of several witnesses for the General Counselwho astonished me with their attentiveness to matters that at the timewould hardly have stirred one's interest, to say nothing of their remarka-ble capacity to recall the details of those incidents The conversation inquestion appeared to be of a routine nature. Just why Hansen would haveeavesdropped remains a mystery Needless to say Hansen's testimonyboth that he was aware that Galewski was talking with Barczak becauseof the tense tone in Galewski's voice and that he could overhearstate-,ments made by Barczak on the telephone struck as contrived and unbe-lievable It is true that Hansen is an incumbent employee who ostensiblyhad nothing to gain by violating the oath Nonetheless, my disbelief ofhis testimony is so strong as to arouse curiosity about to just what orwho could have provoked false testimony of this sort. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuppose I am going to have to move it." I told him,"yes, I suppose you're going to have to move yourcar there. 1122She also related that after she hung up, she informedRuss Barczak, that Galewski was parked in a manage-ment spot and that she told him the car would have tobe moved.23Russell Barczak testified that the next morning whenhe reportedto station1he observed Galewski's car inthemanagement parking area. He explained that heelected to do nothing about the incident at that time be-cause he first wished to consult with Respondent's attor-ney.He offered that he feltdisciplinewas inorder be-cause of the attitude reflected by Galewski in defying theparking policy that had been stapled to paychecks onJanuary 29, and the instruction given by Barczak's wifethe night before. His testimony was to the the effect thathe acted on his impression that Galewski had deliberate-ly defied one of the first authoritative acts by Barczakfollowing his advancement to general manager.The testimony of Mrs. Barczak struck as entirely moreprobable than that of Galewski. I find it difficult to be-lieve that she would have accepted his representationthat the management space represented the only accepta-ble place for Galewski to park within the vicinity of sta-tion 1 throughout that night.24 Her version that shesimply agreed with Galewski's indication that it wouldbe necessary for him to remove his car seemed the morebelievable.As for Galewski himself, my own impressionof him, suggested accuracy in Barczak's characerteriza-tion concerning his rebellious instinct toward authority,an opinion confirmed by a number of factors evident onthis record. Barczak rightfully assumed that Galewskihad deliberately ignored its parking policy as well as adirection by a supervisor consistent with that policy.Having credited the testimony of Barczak, I find thatGalewski in this instance, engaged in-conduct that madehim a proper subject for legitimate discipline.3.The Galewski suspension of March 3, 1982Itwill be recalled that on February 17, Galewski re-ceived a warning letter based on his violation of Re-spondent's parking policy. That day Galewski's partnerwas Sean Kleatsch. At approximately 6:37 p.m. that day22 In his brief, the General Counsel represents that Barczak did notdeny giving Galewski permission to park in the management spot at thattimeThis characterization is totally inconsistent with the plain import ofBarczak's account of what transpired in the course of this telephone con-versation22 Russ Barczak allegedly was in the same room during the phone con-versationHe indicated that he did not pay much attention to what wasbeing said,until his wife in a raised tone of voice stated"Iguess you'llhave to " He claimed that he did not learn what this meant until after shehung up, whereupon she explained that Galewski had informed her thathe was in management parking space and had stated,"I suppose I'mgoing to have to move " His wife allegedly went on to explain that it wasto this that she responded, "Well, I guess you're going to have to "24 Galewski explained that he sought to park indoors that evening be-cause his car had been vandalized previously, because it was very coldthat night,and because the area proximate to station 1 was less than de-sirableWhile this supports the reasonableness of Galewski's preference,nothing in them suggests that conditions existed that evening so unusualfor February downtown Milwaukee as to warrant his alleged statementtoMrs Barczak "there is no other place for me to park my car "they received an emergency, or "Code 3," call to Mt.Carmel Nursing Home. Galewski drove. The crew ar-rived at thenursinghome at 6:49 p.m.25 Galewski con-cedes that he atno timeused his red lightsand siren inresponding to Mt. Carmel. He also acknowledges that ontheir arrival they were approached by a nurse whoasked, "What took you so long," and then sought thedriver's identity.The patient was then prepared andtransported to St. Luke's Hospital. Galewski did use theemergency alerts on the final leg of the dispatch fromMt. Carmel to St. Luke's Hospital.From the hospital, Galewski telephoned the dispatcheron duty, Clarence Huttle, and informed him that thenursehad complained about their response time.26 Whenhe asked Huttle what the response times were, Huttle re-plied "there is nothing wrong with that response time,it'sa great response time."Galewski acknowledge thatina second telephone conversation with Huttle, thelatter inquired whether the nurse was "irate" and thatboth Kleatsch and Galewski informed him that she was.On February 18, Barczak telephoned Galewski indicat-ing that he wanted to meet with him the next day con-cerning the Mt. Carmel run. He suggested that Galewskibring a representative of his choosing.On February19, a meetingwas held at station 1.27Respondent's counsel, Barton Peck, Barczak, and Huttlewere present for the Company. Dean Dreiblatt, a repre-sentative of FEMT, accompanied Galewski. The meetingwas opened with Peck indicating that the format wouldbe "investigatory" and that no charges had been filednor had there been any formal complaint from the nurs-ing home. There was some discussion concerning the re-sponse time and inquiry about why Galewski had notused red lights and sirens. To this latter inquiry, Ga-lewski responded, "I did not see any -reason to usethem."When asked by Peck to explain further, accord-ing to Galewski, he explained that the vehicle's steeringhad been acting improperly,28 that the road was wet and2s The run from station 2 to Mt.Carmel traverses some 6 to 7 miles,most of which is expressway There is no dispute that the lapsed timeexperienced by Galewski-Kleatsch on that run was 12 minutes26Huttle did not testify Barczak testified that on the same morning,Huttle explained the incident to him,reporting that he informed Ga-lewski that he had a very good time from station 2 to Mt Carmel.Hattietold Barczak that, in making this statement to Galewski,he had assumedthat the crew had responded with red lights and siren27 It will be recalled that a settlement stipulation was executed on thisdate in Case30-CA-660928 The vehicle in question was unit 70 Galewski testified that this ve-hicle had previously been serviced because of a steering problem Heclaims several weeks earlier he had picked it up from the service facilityand in driving it back to the station, detected nothing improper in its han-dlingHe claims that he first became aware of a continued malfunctionon February 17 in the course of the Mt Carmel run In this connection,another EMT, James Lund,who was Galewski's partner earlier that day,testified that another supervisor,Kenneth Mohr,approached him on Feb-ruary 17 and asked how the vehicle was running.Lund claims to haveresponded, "I thought it was running fine other than i thought it mighthave a problem with the steering " From all appearances,the steeringreference was nothing more than argumentative excuse It failed to fur-nish rational explanation for Galewski's failure to use emergency equip-ment at any time during the run Any impairment in the steering wouldhardly have been noticeable at the slow speeds to be encountered beforethe vehicle would have reached the expressway MEDA-CARE AMBULANCEicy,29 that there was a lot of tral'fic,30 and that he hadgreenlights or arrows through the intersections. 31 Heindicated that most of the route was onthe expressway,and that the speed limit on the expressway was fastenough.32There was conversation between Peck and Dreiblatt asto the existence of a company policy concerning the useof red lights and siren and according to Galewski, Peckresponded that there was such a policy "in the companyrules andregulations."33 Dreiblatt and Galewskiinsistedthat the policy be produced, whileBarczakattempted toexplain that the policy had always existed in practice. Inthis latter regard,it isnot without significance that Ga-lewski's own testimony at one point indicated that Code3was synonymous with operating red, lightsand siren in-sofar as he testified that, "I have been assigned by dis-patchers, on Code 2 calls to run Code 3," a colloquialismthat in the context could only have meant that red lightsand sirenare aninherent adjunct of a Code 3response.Barczak scheduled a second meeting for March 2, andrequested Galewski to at that time express his position inwriting.34 In a letter dated February 25, Galewski ap-pealed to Barczak to postpone that meeting on groundsthat he had a priorcommitment,and also enclosed amemorandum, together withstatementsof six EMTs asto their views on whether the use of redlights an sirensduring emergencycallswas mandatory or discretionarywith the driver.35 Galewski'smemorandumwas aggres-sively termed,startingwith the declaration thatmanage-ment had failed to produce evidence of an existing policyconcerning the use of red lightsand sirens,and going, onto charge that the existence of such a policy would be"inherently unreasonable." It went on toremind Re-spondentof Galewski's participation in activity protected19 Under the scenario depicted by Galewski he would not have knownof any icing he described until well after he made the initial judgment notto use red"lights and siren, In any event, I see nothing incompatible in theuse of red lights and siren and the need to proceed cautiously at slowspeeds,30 Under Wisconsin law an emergency vehicle is not entitled to rightof way unless operating with red lights and siren Thus, the failure to usesuch equipment might well expose the operator to liability for negligencein the event of collision, a result that would not obtain had emergencysignals been utilized" Here again, even if true, Galewski could not have known of thegreen lights until well after his approach to the first intersection and hishaving already determined not to use red lights and siren.32Although the testimony of Galewski and certain other witnesses ofthe General Counsel suggested otherwise, the use of red lights and sirenare often effective and necessary even at low speeds,33 The General Counsel claims that a letter dated September 28, 1978,toMeda-Care from the Superintendent of the Milwaukee Health Depart-ment supports Galewski's position See G C Exh. 17 However, thatletter deals with "excessive and unnecessary siren noise " On its face, ithas no application where emergency alert systems are "necessary toproduce safety of operation and clear paths for delivery." Furthermore, itexpresses no need for regulation of the use of red lightsWhile Galewskiclaims to have referred to this document in explaining his action to Peckand Braczak at the February 19 meeting, no reference to this letter wasmade in Galewski's written statement of position, which was dated Feb-ruary 25 See G.C Exh 18(b). I have my doubts as to the accuracy ofGalewski's testimony in this latter respect.34 See G C Exh. 18(a)35 See G C Exhs 18(b) and 18(1) inclusive In essence, these state-ments are addressed to the discretion available to the EMTs while driv-ing onfreewaysThey do not address, however, the fact that the MtCarmel run of February 17 was not confined to freeways, but in advancethereof, required Galewski's unit to traverse heavily traveled streets485by Section 7 of the Act, and charged that this, togetherwith the absence of a prior policy of discipline of em-ployees for not running red lights and sirens "continu-ously through a Code 3," suggested that . . . Galewski isbeing singled out for his protected activity." Along thissame line, it argued, in reference to the meeting of Feb-ruary 19, "that the line of questioning engaged in by theemployer resembled more an attempt to entrap and getGalewski than a genuine investigatory interview."36 Fi-nally, the statement warned that any discipline imposedin this case would be followed by charges of 8(a)(1) and(3) violations under the National Labor Relations Act.37On March 1, Galewski told Barczak that the meetingwould be held on March 2 as scheduled. When Galewskiindicated that he had a conflict and would prefer to haveitchanged, Barczak stated, "Bob, if you're concernedabout your job, you'll be there." Galewski indicated thatthat sounded like a threat, whereupon Barczak allegedlystated, "Bob, I'm on your side," repeating, "If you areconcerned about your job, you'll be there."38According to Galewski, that same day he and his part-ner Jim Lund were given a written dispatch hand deliv-ered by Supervisor Brenda Weidemann. The call carddefined the dispatch as the 1600 block on North 24thStreet.When they arrived, they found no such address.When they called back, they found that the correct loca-tion was the 600 block of North 24th Street.Also that day at 7 p.m., Galewski received a telephonedispatch from another supervisor, Bonnie Edwards. Ac-cording to Galewski, Edwards informed him that he had.,an emergency call to Marian Catholic Home," indicat-ing that the patient was going to County General Hospi-tal.However, the crew arrived at the Marian' CatholicHome only to learn that there had been no call at thatlocation.Galewski checked with Bonnie Edwards, whoindicated, "I did not say Marian Catholic Home, I saidMarina View Manor [sic]." They then went to theproper location and completed the call without inci-dent.39In the meantime, the March 2 meeting was held asscheduled. Referring to Galewski's written statement ofposition,Attorney Peck accused the Union of preparingthatdocument,while indicating thatGalewski "wasbeing a political martyr for the Union," and that he wasbeing "used for the Union's own interest." According toGalewski, Peck also charged Galewski with having co-erced coworkers and other people to write letters con-cerning their perception of the red lights and siren36 It was my impression that the opposite was true Indisputable evi-dence points to that fact that Galewski and Dreiblatt were the source,rather than victims, of bullying style3' See G C Exh 18(b) et seq38Galewski testified that Barczak chuckled as he made this statement39 Galewski testified that since his hire in 1979 he had received errone-ous dispatches on only about six occasions He could not recall havingever received two erroneous dispatches on the same day The mostrecent prior incident was about a year earlier He had never been criti-cized by management for responding to the wrong location Althoughthe matter is suspicious, responsibility for the errors, such as the MarinaView Manorincident, is virtually impossible to assessAt the same time,Ibelieve it a bit farfetched 'to assume that Respondent's agents would de-liberately delay emergencyruns inorder to build a case against Ga-lewski 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpolicy. Peck is asserted to have called'Galewski a liarand also to have indicated that two who had submittedletters on his behalf, John Howe and Jim Lund, werealso liars.40Peck went on toAndicate to Galewski that the Compa-ny had rules and regulations and that he wanted Ga-lewski to understand their content. He then asked Ga-lewski whether, given the same circumstances in a Code3 situation, he would run red lightsand siren.Galewski'sadmitted response was "not necessarily." Indeed, Ga-lewski admitted when I questioned him that it was hisposition that his personal discretion should take prece-dence over any management policy that required redlights and sirens in a Code 3situation.Shortly after the meeting, Galewski had a chance en-counter with Barczak and Peck. Peck inquired whetherGalewski had learned anything from the meeting. Ga-lewski indicated that he refused to answer outside thepresence of his representative and that he thought themeetingwas over. Peck angrily responded: "Damit, themeeting is on when I say so, and you will answer myquestions." Peck then confronted Galewski only a fewinches away stating, "Did you learn anything?" Galewskianswered, "Yes . . . I learned a little bit more aboutdealing with people."The next day, March 3, Barczak telephoned Galewskiand advised him that he had been suspended for 24 hoursbecause of the Mt. Caramel incident and that therewould be a letter in Galewski's file to that effect. In ad-dition, Barczak indicated that as a condition for Galews-ki's return to work, he write a letter to the Companystressingtwo points: the first dealing with Galewski'srecognition of the extreme responsibility of an EMT, andthe secondrelatingto how Galewski would conform hisattitude and actions to such responsibility. Galewski indi-cated that his first comment to Barczak was to informhim that he had been supoenaed for thehearingconcern-ing theBonnieLund discharge scheduled for hearingbeforeAdministrativeLaw Judge Irwin Socoloff onMarch 15.Subsequently, the representation election was conduct-ed on March 5 and 9. Galewski served asunionobserveron both days.On March 9, Gerald McKinney, counsel for the Gen-eralCounsel, notified the Respondent that five employ-ees were being subpoenaed in connection with the trialscheduled in Case 30-CA-6746 involving the dischargeof Bonnie Lund. Included in that group were Robert Ga-lewski and Ralph Lisowe. Lisowe appeared at the hear-ing but did not testify.41 On March 11, Galewski deliv-ered the letter requested by Barczak.4240 According to Galewski, Peck did say that he had used good judg-ment in not using red lights and siren on the expressway. This testimonyis difficult to reconcile with the overall portrayal of Peck's stance at thismeeting,which Galewski himself described as that of"ranting andraving " It is also difficult to believe that Peck would have made such aconcession while attacking the coworkers and the statements they submit-ted to that very same effect41 See G C Exh 242 See G C Exh. 20On March 15 Galewski testified at the Bonnie Lundtrial43and also several days later appeared at the hearingas anobserver.The promised warning letter concerning the March 4suspension was given to Galewski on March 19, 1982.That letter informed Galewski that "the Company willnot tolerate your attitude, your evasiveness and your dis-concern of Company policies, rules and regulations."Reference was made to the fact that when given the op-portunity to justify his failure to run Code 3 of the Mt.Carmel run, he responded solely by: "challenging theCode-3 policy and citing other problems . . . experi-enced with other employees and [threatening] us in theform' of a dare if we take disciplinary action." The letterclosed with the following: "We expect that this construc-tive discipline will alert you to yourresponsibilities andthe fact that the Company will fully enforceits rules andpolicies, regarding resonable [sic] standards of perform-ance of its employees."4.The May 19 suspension and the May 25discharges of Galewski and LisoweOn May 5, 1982, Respondent was formally notifiedthat the elected officials of FEMT included Robert Ga-lewski as its newly designated president.44Itwill be recalled that since early April, Lisowe andGalewski had been assigned to work as a team. On May10 they were ordered to report to Barczak's office. Su-pervisor Clarence Huttlewas inattendance. Lisowe andGalewski were informed that a "bagmaskresuscitator"was missingfrom a vehicle they had worked on a previ-ous shift.45 In thisconnection, it is noted that the Com-pany's rules and regulations explicitly provide as follows:If equipment on a vehicle is discovered missing andunaccountableduringa shift of a crew whochecked that or thoseitem(s) presenton the vehiclechecklist at the beginning of their shift, then eachmemberof that crew shall be assessed half the costof replacement of that/thoseitem(s).46Consistent with the above policy, Barczak indicated toLisowe and Galewski that the cost of replacement wouldbe approximately $9 each. Galewski protested: "there,wasn'tany evidence that we had lost it." Barczak thenasked whether the mask had been used. Lisowe acknowl-edged that on a call to DePaul-Bellevue, he removed themask but believed he had returned it subsequently to itsbox. Barczak indicated that he would provide the crew aweek or so to locate the mask, while offering the use ofa company ambulance and telephone.43Galewski's testimony was corroborative of background testimonyrelating to 8(a)(l)-type conductRespondent elected not to contradicthim44 See G C Exh 2345 EMT John Howe confirmed that at the start of the shift in questionhe had been informed by the outgoing crew that all equipment waspresent in the unit. However, after checking, Howe discovered that thefacepiece, a life-critical item,was missingAlso acknowledged that hesubsequently discussed the incident with Barczak.4s See R Exh 5 MEDA-CARE AMBULANCE- In the meantime at some time during the course of theday on May 10 Barczak took a step calculated,by indi-rection,to disqualifyGalewskifrom employment. Thiswas accomplished by a reportfiledbyBarczak withStewart Burdick,an officialof theWisconsin State au-thority,which is responsible for licensingEMTs.47 Thatdocument urged removal of Galewskifrom the EMTsystem.It included detailed allegations against Galewskibased on his conductbefore andafterthe February 17Mt. Carmel run,mentioning that Respondent had arrived-at a decision to terminate Galewski because the serious-ness of that incidentbut that of,because of his Union ac-tivityand organizing,he was given a 2-day suspension.The letter also indicated that despite this leniency, Ga-lewski filedNLRB charges challenging the suspension, atact,which,according to Barczak,reflected adversely onGalewski's character.The letter went on to indicate thatGalewski had a history of interpreting company policythe wayhe sawfit and thathe had been terminated fromprior employment with another ambulance service forthat very reason.Galewski was also declared culpable inresponding to the wrong nursing home, an incident thatBarczak attributed to Galewski's attitude and total dis-concern for the life and safety of others, rather than abreakdown in communication.The nextincident involving Galewskiand Lisowe oc-curred about May 14,when another question was raisedto Barczak as to the stocking of an-ambulance. Thus,EMTs Howe and Mary Jorin on reporting to work onMay 13 inquired of Lisowe and Galewski if equipmentor the unit was in orderand weretold "everything wasthere." In fact the unit lacked disinfectant,nasal cannu-las,an emesis basin,and a stethoscope.Howe whoclaimed to have been upset at this second incident re-ported the matter to Barczak.On May 18,Barczak consultedAttorney Peck. Theydiscussed a local law that precluded employers fromforcing employeesto pay forlost equipment.48 It wasagreed between them that this restriction could be skirt-ed by proposing to Lisowe and Galewski that they had achoice between discipline or payingfor themissing face-piece.Following this conversation,onMay 19,Barczakagain met with Galewski and Lisdwe.The facepiece hadnot been located.Galewski denied responsibility,arguingthat there was no conclusive evidence that his crew hadlost the facepiece.Barczak indicated that the facepiecewas missing and that they were topay for it.He askedGalewski if he would do so.Galewski responded in thenegative.He then addressedLisowe whoalso expressedhis intent not to pay.Barczak gave them the option ofeither sharing the cost or accepting discipline.Lisowe re-ferred to a past occasion when a sum of money had beendeducted from his paycheck because of a missing item,and opined thatthis violatedWisconsin law. Barczak re-sponded byreindingLisowe that he had been implica-47 See R. Exh. 2(a).4a The exact nature of this law is undefined by credible evidence onthe record. I certainly mistrust the interpretations thereof by Lisowe andGalewski It is possible that it merely restrains employers from withhold-ing such sums from pay, while leaving other means of collection unregu-lated.487taed in an act of misconduct involving the use of Meda-Care's name in effecting personal purchases of nitrusoxide, a "high"-inducing chemical. Galewski interjectedthat it -sounded like Barczak was blackmailing Lisowe,whereupon Bardzak indicated, "Yes it does, doesn't it."In addition to the nitrous oxide charge, Barczak ques-tioned the veracity of the two EMTs suggesting thatthey had lied when on May 16 they had reported me-chanical difficulties with unit 70.49 Barczak also referredto the fact that other EMTs had reported the missingcannualas, emesis, disinfectants, and a stethoscope. In thisconnection Barczak accused Lisowe and Galewski of fal-sifying their checkoff sheet. He offered Galewski histelephone inquiringwhether he wished to talk to anagent of the NLRB. Galewski then inquired as to wheth-er the articles found missing on May 17 would be includ-ed in the discipline or whether the offense would be sep-arate. Barczak indicated that he had not yet decided. Atthe close of the meeting Barczak informed Galewski andLisowe that, having declined to pay for the facepiece,they would be suspended for an 8-hour period.50 At thatjuncture,Barczak allegedly took the telephone andslammed it down on the desk stating that if they did notlike this treatment, they could call an agent of Region 30of the National Labor Relations Board.siAfter the May 19 meeting according to Barczak's testi,mony Supervisor Huttle reported to him that Galewskiwas observed singing a tune with lyrics to the effect"We take our job seriously at Fisher Nut factory," con-duct taken by supervision as a gesture of ridicule towardMeda-Care.49 That day Lisowe and Galewski were running the air conditioner inunit 70 whenin the midstof a call the engine failed, and would not turnover even when the air conditioner was shut off Galewskt notified thedispatcher and anotherunitwas sentto transfer the patient to the hospi-talsoOnly the imposition of the suspension against Galewski is chal-lenged by the General Counselas illegal.There is no allegation that thedisciplinemeted out to Lisowe was unlawful Nonetheless, the GeneralCounsel contends that Lisowe and Galewski were engaged in concertedactivity protected by Section 7 of the Act when the concertedly ex-pressed theirdeterminationnot to pay for the missing facepiece. Whetheror not legal under Wisconsin law, an issue that has not been conclusivelylitigated in this proceeding, Respondent's established work rules providethat whenitems are missing andunaccounted for, the crew that checkedthose itemspresent atthe beginning of their shift will be assessed half thereplacement cost See R Exh 5 This is not a situation in which unaffect-ed employees gathered to protest employment policy as an abstraction, orsought change therein through the process of collective bargaining. Here,extant policy was violated Sec 7 of the Act does not serve to insulateemployees from discipline for noncompliance with established employ-mentpolicies,whether the misconduct is waged singularly or in concert.51During the course of this conversation Barczak also charged Lisoweand Galewski with an excessive response time on a May 17 call. Howev-er, after Galewski asked that the logs be checked, Barczak acknowledgedhis error The General Counsel indicates that the accusation by Barczak,considered in the context, indicates that he was searching "frantically"for a reason to get rid of Galewski Anything is within the realm of pos-sibilityHowever, considering the baseless accusations made throughoutthis proceeding on all sides, and the deteriorating relationship betweenBarczak and Galewski dating back to January, it is just as possible thatthis and other examples of overreaching were provoked by the combat-ive stance of Galewski and his resistance to Barczak's authority, ratherthan any activity protected by the Act At least, Barczak was not so car-ried away as to hold firm with this accusation without investigating thefacts. Indeed, Barczak did back off after determining from the logs thatthe particular time was acceptable. 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlso on May 19, Galewski was dispatched by MaryJane Barczak to an address on Pierce Street. Later Rus-sellBarczak, himself, received a telephone call from Ga-lewski seeking verification in that no address correspond-ed with the designated location. Barczak provided theaddress that his wife had logged in writing which provedto be correct.52 Barczak then called Attorney Peck. Theevents of May 19 were reviewed, including what hadtranspired at the meeting concerning the missing equip-ment and materials, and the response by Galewski to thewrong location. The decision was made to put him onindefinite suspension.On Saturday, May 20, in a telephone conversationwith Barczak, Galewski was informed that he would besuspended indefintely.Barczak testified credibly thatwhen he informed Galewski of the suspension and at-tempted to communicate the reasons, his efforts werefrustrated because Galewski simply laughed at him.According to Barczak, about May 24 he, together withPeck, decided to discharge Galewski on the basis of the"entire file," including the suspension for the red lightsand sirens and the suspension for his parkingin a man-agement spot. Also involved was the fact that thoughGalewski in March had provided a letter noting whatwas expected of him, his conduct in May violated thosestandards, by manifesting a "total disregard for rules andregulations."On May 25, Galewski received another telephone callfrom Barczak who indicated "as of this date, you're ter-minated." According to Galewski, the reasons affordedby Barczak were "themissingface piece, checkoff list,past performance and present attitude."53 Barczak againcredibly claimed that he had difficulty reciting all thereasons for the discharge because Galewski reacted as ifthe matter were a "big joke."54Respondent'scase againstLisowe opened in earlyMay, when the latter was late by some 11 minutes onMay 1 and some 14 minutes on May 4. Subsequently, onMay 14, Barczak inquired of Lisowe as to the reasons forthe lateness.Lisowe testified to having explained thatthere was construction work on the route he normallytakes to work, and that this was thereasonfor the delayon both dates. On May 17, Lisowe was given a warningby Barczak, which stated as follows:52 Barczak testified that he was in the kitchen when Mrs Barczak dis-patched the crew and that he observed her reading from the call sheet inmaking the dispatch to the crew Although Barczak opined that Ga-lewski was responsible, he conceded that he could not be certain of thisfact, and that it remained possible that his wife may have misread the ad-dressn Barczak, on inquiry by Galewski, indicated that a termination letterwould be provided However, Respondent did not oblige in this respect54 Although I have many doubts about much of the testimony that wasgiven on both sides in this case, it was my impression that Galewski con-ducted himself as if immune from any form of legitimate discipline andlicensed for disobedience by the Act At least in connection with the MtCarmel incident, documentary evidence establishes that Galewski daredmanagement to invoke discipline in connection with what Barczak andPeck believed legitimately to have been a disregard of Galewski's respon-sibility as an EMT. Barczak's testimony that Galewski manifested arro-gance by laughing at management efforts to invoke discipline struck meas entirely probable and in keeping with tendencies manifested in otherrespects by GalewskiAlthough we value you as a Company employeewe cannot tolerate tardiness without good reason.The importance of being on time is imperitive [sic]to servicing our customers not to mention the incln-veince [sic] to your fellow employees for having tostay over to cover for your abtentce [sic] and possi-ble overtime cost. Discipline including suspensionwill result the next time you are tardy without anexceptable [sic] excuse.55According to Barczak, when he met with Lisowe onMay 14 and inquired as to the reasons for Lisowe's late-ness,Lisowe simply said, "I just did not leave earlyenough." Barczak denied that Lisowe mentioned a con-struction project or any' other problem he experienced enroute to work. Barczak related that had Lisowe assertedany justification, 56no formal warning would haveensued.57Following the 8-hoursuspensionof May 19, "for thefailure to pay for the face mask," Lisowe, on May 23,received a dispatch to St. Luke's Hospital. The call wastransmitted to Lisowe by Russ Werner, a part-time dis-patcher and EMT. According to Werner, Lisowe was in-formed that it was an emergency transfer and that hewould need to take a portable EKG monitor on the run.He was also informed that oxygen would be required,and that a nurse would accompany him on the trip be-cause the patient would be on IVs. Lisowe was also toldthat he might possibly need a bag mask unit to use intransporting the patient to theunit.58According toLisowe during the course of his conversation withWerner, there were two interruptions by another phone,whichWerner answered. Other than that there is noconflict as to the salient aspects of what was said duringthe course of this dispatch.Lisowe and his partner Tim Brege responded to thecall.Lisowe, however, forgot the EKG. On the arrivalat St. Luke's Hospital, Lisowe telephoned Werner, whosent the EKG machine with another crew. According toLisowe the EKG machine arrived approximately 10 min-utes later,59 and the balance of the run was handled by asecond crew. Lisowe conceded that his partner wouldnot have heard Werner's instruction that he take theEKG machine.Werner first reported the incident to Assistant Manag-erHuttle.The next day he met with Huttle directly.Huttle then reported the incident, to Barczak who re-quested that Werner provide a writtenstatement.6055 See G C Exh 2656 I credit Barczak's testimony, which conforms with the Company'sstatement of position appearing in G C Exh 26 Lisowe signedthat state-ment indicatingthat he concurred with the Company'sposition in thatrespect57 There wasno allegationchallengingthe legitimacyof this warning58Werner testified that while he-told Lisowe that he wasnot absolute-ly certain that the bag mask would be necessary, he did instruct that theEKG machine would definitely be usedWerner also explained toLisowe that the EKG machine could be broken down in to componentsfor ease of transport He estimated the conversation to have taken 5 min-utes at most.He could not recall that Lisoweasked himany questions.59 Lisowe explained that the matter was withoutconsequence in thatthe patient was not ready for transport prior to the second crew's arrival.60 See R Exh 10 MEDA-CARE AMBULANCEAfter receiving the report, Barczak reviewed theentirematter with Attorney Peck. According to Barc-zak, no decision was made at that time concerning thediscipline of Lisowe but it was agreed that if further ajustification were developed in his meeting with Lisowehe would discuss the matter further with Peck .61 How-ever,in the meeting withLisowe,Barczak stated thatLisowe could give no reason., but simply stated, "Iforgot."From this Barczak concluded that Lisowesimply did not care .6 2Lisowe contradicts Barczak's testimony that he gaveno reason.According to' Lisowe, when asked why heforgot the EKG machine, he indicated that because ofthe number of directions given to him by Werner andthe length of the telephone call he became confused.Lisowe also claims to have observed that others had for-gotten EKG machines under previous management. Tothis,Barczak allegedly responded, "Well, just becausemanagement has changed,itdoesn't mean that the ruleshave changed."Barczak testified that it was in the course of this May25 interview that he decided to discharge Lisowe be-cause acceptable justification for forgetting the EKG ma-chine was not forthcoming. The fact that Galewski hadalso been terminated that day was discounted by Barczakas sheer coincidence. Barczak told Lisowe that he hadbeen given many chances in the past and that he wasnow terminated because his attitude towards Barczakhad changed drastically during the last month.Includedin the reasons given were Lisowe's refusal to pay for thefacepiece,his "tardies,"and his having forgotten theEKG machine.By letter dated June 6, 1982, Barczak wrote Lisowe, de-tailing the reasonsfor thedecision to terminate.635.Conclusions concerning the issues ofdiscriminationThe General Counsel has represented a strong primafacie case. That Respondent might well have singled outGalewski for unlawful dsicrimination,and taken similaraction against Lisowe as a means of giving credibility theelimination of Galewski is readily inferrable.Respond-ent's hostility to the assertion of rights guaranteed by theAct is amply chronicled. Dating back to the summer of1981when employees first - found a need for collectiveaction,Darwin Larsen,Respondent's co-owner,informedemployees"if union activities continued,he would closethe Company down . . . [and] that he might take certainprivileges away from them."64 And beyond that Bonnie61 Just what Barczak expectedof Lisowe isa mysteryWerner hadreported thatLisowe failedto offer any excuse other than having forgo-ten then theEKG, and hetestifiedthat Lisowedid not attribute the inci-dent to the number of instructions given or any confusion on his part.62 Barczak claims to have been instructedby AttorneyPeck that hewas to use extreme fairness in dealing with employees.However, toequate the absence of justification with a lack of concern is hardly sug-gestive of the open-mindedness of one having any deep commitmenttoward fair dealingas See G C Exh26 It is noted that though the letter was dated June6, the envelope carried a postmark of June 2564 266 NLRB 1208, 1210489Lund,an EMT-dispatcher in June 1981, hosted a meet-ing of employees attended by a union official.In connec-tion with that meeting Yvonne Larsen,a co-owner of theRespondent,questioned James and Bonnie Lund con-cerning the purpose of the meeting and who wouldattend.Managment's curiosity was extended when, later,on June 28;Jonathan Kostreva,Respondent's personnelmanager, engaged in surveillance of employees as theyattended a meeting at the offices of 1199W.65On July 22,1981, Barton Peck, Respondent's attorneyaddressed a meeting of employees held at Respondent'sstation 1.He spoke concerning the pros and cons ofhaving a union and offered that an employee committeepresented an alternative to outside representation. Atsome point,Peck requested that the employees discussthe matter among themselves, and the management offi-cials left.The employees conducted a vote and electedto form an internal committee.Peck indicated that if em-ployees were to become dissatisfied after 3 or 4 weeks ofnegotiations,they couldforman outside union.66Bonnie Lund was a key spokesman for that committee.According to findings by the Judge Scocoloff "onAugust 31, September 1 and September 2 . . . BonnieLund distributed copies of a letter from the committee totheemployees stating that the committee had notachieved progress in bargaining and, therefore,recom-mended affiliationwith theUnion."The committeeasked for affirmative votes for that action on September4, 7, 8, and 9.67 On September 4, Bonnie Lund was un-lawfullyterminated.68Notwithstanding the union animus evident from itspast dealings with employees and Galewski's activity onbehalf of the employeecommitteeand FEMT, the Re-spondent contends that Galewski was terminated for le-gitimate reasons based on a series of incidents commenc-ing in early February 1982. I am convinced that Ga-lewski extended his adversary posture beyond the role ofa union representative and into his job performance andthat he thereby reflected an attitude in discharging hisemployment duties, which was resistive of management,itspolicies,and authority.In short,credible evidencetends to establish that Galewski engaged in a type ofmisconduct that would have rendered future employ-ment intolerable,and signaled persuasively that he wouldhave been discharged even had he not engaged in con-certedprotected activity.See, e.g.,Wright Line,251NLRB 1083 (1980). Prior to his hire by Respondent, Ga-lewski had been terminated involuntarily by two otherambulance services operating in the Milwaukee metro-politan area. One discharge admittedly was on the statedground that Galewski was "constantly causing problems;and . . . [his]associationwith others was difficult, and. . . [he] did not follow orders."Galewski's problems with others continued while inthe employ of the Respondent prior to his involvementin union activity.Thus, early in his employment withMeda-Care,Galewski held a supervisory position but65Ibid.66 Ibid67Ibid66Ibid 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas removed by ultimatum and resignation because hewas unable to get along with personnel due to a demand-ing, stubborn, and in flexible disposition.69 Later, hisconfrontational stance with GeneralManager Barczakand Attorney Peck developed into a continuing phe-nomenon. It began shortly after Barczak was elevated togeneral manager. Galewski was quick to to serve noticethat Barczak was to be engaged in a struggle for his au-thority. I am convinced that notwithstanding Barczak'sposting of notice restricting EMT access to managementparking spaces, on February 4 Galewski balked whenMrs. Barczak denied his request, and deliberately parkedin a prohibited spot as a defiant gesture of pique.?Galewski's arrogance toward management was againmade evident in connection with the Mt. Carmel inci-dent. It is indisputable that during that entire run, anemergency at that, Galweski elected not to use red lightsand siren. It is also clear that a representative of thenursing home was displeased with his response time. Inmy opinion, having heard all the evidence, I am con-vinced that his failure to use either lights or siren, atleast during the nonfreeway stages of the run was incom-prehensible.7 iAlthough one might speculate as to hismotivation from the outset of this incident, it subsequent-ly became clear that Galewski would seize on the after-math of this incident as a forum for elevating his ownpoint of view over management's authority. I believe thetestimony of Barczak that during the course of Respond-ent's efforts to deal with the issue, Galewski and his rep-resentative,Drieblatt, repeatedly ridiculed Barczak andRespondent's attorney, Barton Peck. The heavy-handed-ness of Galewski's position was marked by the declara-tion that "a clear policy on running red lights and sirenat all times during a code 3 . . . would be inherently un-reasonable." And when questioned by Attorney Peck astowhether he would run a Code 3 emergency in thefuture with red lights and siren, Galewski admittedly re-69 The foregoing is based on the credited, uncontradicted testimony ofRussell Barczak.70 Galewski while on the stand professed his innocence of all miscon-duct charges levied by the Respondent He seemed to have an excuse foreverything. My belief that he and Gary Hansen afforded false accounts ofthe parking incident was so strong as to suggest that Galewski himselfwas highly sensitive to his callous disregard of published employmentpolicy onthe occasion in question71To the extent that the testimony of Galewski and Kleatsch are inconflict, the description of traffic conditions by the latter is preferred asthemore reliableThus, at the outset of this run, the unit had to ap-proach and enter a protected boulevard, then make a left turn throughtraffic and pace through two traffic lights before reaching the access tothe expressway. It is understandable that Respondent's officials were dis-turbed by Galewski's failure toassert the right of way under the trafficconditions that existed on this leg of the run, and Galewski's responsethat they were wrong and he was right I would note in this connection,that although Galewski and several of the General Counsel's witnessesattempted to persuade me that red light and siren are inextricably linkedwith the operation of emergency vehicles at high speed, this quite clearlyisnot the case, Only with the use of red lights and siren does an emer-gency vehicle have the right of way. The use of visual and audible alertsat even the slowest speeds,including a standing position,in emergencysituations is suitable to secure right of way through traffic and to insulatethe emergency vehicle from liability should the right of way be withheldby motorists. Argumentative testimony was also adduced by the GeneralCounsel that red lights and siren ought not be used to clear traffic be-cause certain drivers might panic This proves too much For it relates toa possibility that will always exist, and if honored, would foreclose use ofred lights and siren altogethersponded "not necessarily." Indeed, Galewski's misguidedview that driver discretion takes precedence over anymanagementpolicy72 caused him to inform Peck direct-ly that there were situations where he would not go redlights and siren "even though . . . specifically told to doso . . . by a company official." This commitment to con-tumacy was backed by Galewski's warning to manage-ment that any discipline invoked in connection with theMt. Carmel run would result in the filing of unfair laborpractice chargeswith the National Labor RelationsBoard.Respondent's reaction was perfectly understandable.Conduct that it viewed rightfully as irresponsible wasmet with a defiant counterchange that managementcould not impose its will on this employee. In short, Ga-lewski created a situation whereby management author-ity, if to survive with any degree of credibility, impelleddiscipline in consequence of this incident. Accordingly,the suspension meted out in this case was perfectly legiti-mate.The final incident leading to the discharge involvedanother clear attempt on the part of, Galewski to frus-trate Barczak's attempt to enforce an employment policyGalewski's rejection and declared refusal to abide by Re-spondent's written policy concerning equipment and ma-terialswas expressed repeatedly prior to his suspensionand discharge.In sum,Iam convinced based on the credited evi-dence and the most probable inferences that Barczak wasprovoked by Galewski into a struggle for authorityduring this entire period between February 4 and the in-definitesuspensionof May 20. There is no question thatBarczak from time to time during this period criticizedGalewski for improper performance under exaggeratedor highly speculative circumstances in which no miscon-duct could be substantiated. 73 And the issue of motiva-tion can never be free from doubt when a key protago-nist is repeatedly disciplined and then terminated undertiming that is suspicious. This is particularly so whenmuch action occurs against a background evidencing thatunlawful discrimination is not without precedent in theemployer's dealingswith statutory rights of its employ-ees.Here, however, the traditional indicia of proscribedmotivation are overcome by a discriminatee who could72There is not a scintilla of evidence in this record suggesting thatmanagement in the emergency transport industry is requiredby any rec-ognizable authority to allow EMTs such discretion From all appear-ances,subject tolimitationsnot relevant here, the matter is committed totraditional prerogatives of management.73 In this category are accusations concerning Galewski's having maderuns to the wrong location In their mutual eforts to portray the oppo-nent in the most undesirable light, cross-accusationsmade by thepartiesinclude references to these incidents Thus, the General Counsel insmu-ates that erroneous locations were deliberately provided Galewski by dis-patches in order to set him up On the other hand, Respondent's wit-nesses would have me believe that responsibility for these misadventureslie in Galewski's shortcomings In this regard,although hostilities in thiscase appear to have been at feverish pitch dating back to February, Idoubt ill will would have provoked a dispatcher to deliberately give anerroneous address on an emergency call nor do I believe that an ambu-lance driver would have deliberately driven his unit to the wrong loca-tionThe cross-accusations involved here are of no greater relevance inassessing the ultimate issue than other examples of overreaching by boththe General Counsel and the Respondent MEDA-CARE AMBULANCEnot draw the line between the protected status he held asa union representative and an adversary of employee in-terests, and his time-honored responsibility to his Em-ployer while performing on the job. Galewski's rejectionof managerial authority and his challenge to establishedemployment policy developed within the spectrum of re-sponsibility imposed on him as an employee. It was acourse of conduct alien to his role as an employee repre-sentative or any form of activity protected by the Act.Despite the abounding union animus, timing, and the factthat in other respects the dischargee had shown himselfto be a capable employee, credible evidence persuadesthatRespondent suspended Galewski on February 5,March 3, and May 20, and then discharged him on May25, 1982, on the basis of his overall behavior pattern,which would have inspired like disciplinary action hadGalewski not engaged in a single act protected by Sec-tion 7. The 8(a)(1), (3), and (4) allegations in this respectshall be dismissed.74Having concluded that Galewski was terminated forlegitimate cause, the case against Respondent concerningthe treatment of Lisowe stands essentially upon an inde-pendent challenge to the propriety of Respondent's rea-sons for terminating the latter. For unlike Galewski,there is little basis for suspicion that Lisowe would havebeen singled out for proscribed discrimination. Thus, itdoes not appear that he had engaged in any activity pro-tected by the Act prior to the Union's sweeping victoryby a vote of 17 for, and 4 against in the Board election-of March 5 and 9, Lisowe's own testimony reveals thatafter April 1 he discussed the Union with Galewski andacted as a conduct between Galiewski and nonmembersto encourage them to attend union meetings at Galews-ki'shome, where they might voice their opinions con-cerning the Union and determine the benefits they couldderive therefrom., Apart from his alleged execution of anauthorization card, there is no other evidence of unionactivity on his part. Although Lisowe had been subject-ed to unlawful interrogation following the March elec-tion,75 on the basis of the' record as a whole any infer-ence that Respondent would have singled out Lisowe fordiscriminatory discharge is unwarranted. Contrary to theGeneral Counsel's challenge, on balance, I credit Barc-zak's testimony that Lisowe was terminated for legiti-mate reasons, consisting of his unexplained latenesses onMay 2 and 4, the attitude manifested in his resistance tomanagement's policy concerning the employee account-ability for lost materials and equipment, as well as hisnegligence in connection with the EKG machine on the,emergency dispatch to St. Luke's Hospital.76 According-74 There is no evidence to support the allegation in the complaint thatprior to the February 5 and March 3 suspensions, Galewski "gave testi-mony to the Board in Cases 30-CA-6609, 30-CA-6746, and 30-CA-7030 "75 Though Lisowe was not a highly convincing witness, I have accept-ed his uncontradicted testimony concerning his involvementinunionacitvny.76 The General Counsel's challenge to the grounds assigned for termi-nation of Lisowe included testimony that another EMT went undisci-plined for forgetting an EKG machine Thus EMT Thomas Durley testi-fied, in response to prejudicially leading questions, that, although hecould not recall the timeframe, he too had been instructed to carry anEKG machine on a run, but forgot. The probative value of this testimony491ly, I shall dismiss the allegations that Lisowe was termi-nated in violation of Section 8(a)(1), (3),and (4) of theAct.E. The Alleged Refusal toBargain1.The refusal to provide informationIt is alleged that Respondent violated Section 8(a)(5)and (1) of the Act by its -refusal pursuant to FEMT's re-quest since June 15, 1982, to provide the latter a copy ofitsmalpractice insurance policy.Respondent acknowledges that on June 15, 1982, theUnion first requested a copy of the aforementioned insur-ance policy. Oral requests were again made on July 21,August 5, and finally a written request was made on De-cember 7, 1982.77 The requested information was not de-livered to the Union until February 9, 1983. Respondentdoes not contest the assertion on behalf of the GeneralCounsel that such information was necessary and rele-vant to the Union's performance of its function as collec-tive-bargaining representative. In agreementwith theGeneral Counsel, it is concluded that the 8-month delayin providing information highly relevant to the bargain-ing process was unreasonable. See, e.g.,Unoco Apparel,208 NLRB 601, 610 (1974)., Respondent's effort to excusethis response on the basis of alleged union misconduct inconnection with the October picketing and handbillingwas unpersuasive., First, it is noted that Respondent's ter-mination of negotiations based on such conduct did notoccur until October 20, 1982, some 4 months after theUnion's request.Thus, even were I to find that theUnion's effort to publicize its dispute transcended thebounds of protected activity, the delay of 4 months wasunreasonable and inconsistent with the demands imposedby good-faith collective bargaining. Accordingly it isfound that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing on request to furnish relevant infor-mation regarding a condition of work on a timely basis.2.Theunilateral change in health insuranceThere is no dispute that following the certification,about December 25, 1982,Respondent-switched insur-ance carriers and did so without prior notice to or af-fording the Union an opportunity to bargain.There canbe no dispute that the health insurance program coveringthe EMTs was a mandatory subject of collective bar-gaining. See, e.g.,W W. Cross & Co. v. NLRB,174 F.2d875 (1st Cir. 1949). 'Supporting this allegation further isthe fact that major medical features of the old and newwas weakened not only by the "leading" nature of the critical examina-tion but by the further fact that Durley could not remember whether heor fellow EMT Steve Johnson took the call Johnson did not testify andhence a critical segment of Durley's testimony appears to have beenfounded on hearsay. Moreover, his testimony does not reveal that thiswas an emergency call. In any event, in this instance the crew was tomeet an airplane, which turned out to be 30 or 40 minutes late For thisreason, dispatcher Huttle gave permission for the crew to return and pickup the EKG. They did so and returned to the airport before the planearrived. Barczak credibly testified that he was unware of the incident andI am not conviced that in this respect Lisowe was victimized by disparatetreatment77 See G.C. Exh 36. 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpoliciesreflect substantialdifferences in deductibleamounts,78 coinsurance features, procedures for cover-age of dependents, and benefits available for treatment ofmental, psycho-neurotic, or personality disorders, includ-ing outpatient expenses for drug addiction and alcohol-ism. Obviously, such a shift in features would impact dif-ferently depending on individual needs of employees, andRespondent's failure to provide their designated repre-sentative the opportunity to discuss and make proposalswith respect to this important issue violated Section8(a)(5) and (1) of the Act. See,e.g.,NLRB v. KeystoneConsolidated Industries,653 F.2d 304 (7th Cir. 1981).3.Respondent's withdrawal of its final offer andcurtailment of negotiations based on allegeddisloyaltyThe complaint issued on February 11, 1983, allegedthat Respondent violated Section 8(a)(5) and (1) of theAct by conditioning a final offer on October,7, 1982, ontheUnion's cessation of protected concerted activity,and by, on October 20, 1982, withdrawing its final offerand thereafter refusing to meet with the Union becauseof the aforesaid protected concerted activity.Respondent's position in this regard derives from thehandbilling79 and picketing that began on October 6. Ata negotiating meeting on October 7, Respondent's coun-sel 'expressed outrage at the message conveyed to thepublicby this action, describing it as "infantile,""counter productive," and "untruthful." He indicatedthat he would attempt to put an end to such activity bymaking the Union a final contract offer, if the Unionagreed that all would act to promote the Company's in-terests.There was some indication by `the Union that ithad every intention to "work together" with the Compa-ny.Thereafter, on October 14, a news item appeared inthe AFL-CIO Labor Press,80 propagandizing against theCompany's posture in the negotiations. On October 19,the employees resumed picketing and handbilling.111 OnOctober 20, a further bargaining session was held. In thecourse of that meeting Peck informed the Union to theeffect that no final proposal would be forthcoming, inas-much as it had been proposed on October 7 as a meansof curtailing the Union's publicity efforts, a purpose thatthe Union had frustrated. Also during the, course of thatsession,when Peck was asked his position on wages, heresponded that he would not provide a wage proposaluntil the Union agreed in advance to Respondent's pro-posed loyalty clause, and that if the Union did not agree,the Company would pay no more than the "minimum78The deductible figure under the canceled policy was $100, Al-though there was testimony by Barczak to the contrary, as I read thenew policy, the major medical deductible under the new policy appearsto have been$500Barczak testified that,pursuant to an arrangementwith the insurance company,Respondent planned to reimburse employ-ees for the differences in the coinsurance features of the two plans Thenature of this arrangement was undisclosed and hence no basis is fur-nished by Respondent for concluding that employees under the new planwould be the beneficiaries of enforceable guarantees with respect to thedifferences in coverage.79 See G C Exh 35(a)80 See G C Exh 35(c)81 See G C Exh 35(b)wage " The so-called loyalty clause was first proposedby Respondent in a letter dated July 16, 1982,82 fromPeck to Dreiblatt.It provided as follows:Employees will individually and collectively per-form their work and fulfill their duties in a loyal,prompt and efficient manner,and they will use theirinfluence and best efforts at all times to protect theproperty of the Company and to protect and pro-mote the Company's best interest.Employees willco-operate with the Company and with our otheremployees of the Company.Consistentwith the testimony of Barczak,Respondentconcedes that as of October 20, it terminated negotia-tions indefinitely because of the aforedescribed handbill-ing and picketing.83By way of defense,Respondent contends that thehandbills distributed on October 6, and the article ap-pearing in theAFL-CIO LaborPress on October 14,1982,were manifestations of disloyalty unprotected bythe Act.First, the publicity is challenged as havingfalse-lyaccused the Company of progressively reducing itswage proposals despite the Company'sexpansion andprosperity.In this respect,the handbill,as reprinted inthe AFL-CIO LaborPress, stated as follows:...we are paid only $4.16 to $5.23 an hour.(Meda-Care Ambulance service gets $75 per call).We have not received any wage increase for threeyears, despite the Company's expanding and gettingnew business. That's why we organized, in March1982, as Local 5060, The Federation of EmergencyMedicalTechnicians,AFT, AFL-CIO, and arenow negotiating for first contract.The employer's response? He's gone from an ini-tial "statusquo" position to one of a 3-1/2 percent-wagedecrease.Now he's talking about a 5 percentwage decrease.Contrary to the Respondent, there is no evidence to sub-stantiatethat the aforesaid references were less than ob-jective or untrue. Indeed, there is every reason to believethat the charges levied constituted fair comment con-cerning the Company's wage position.Beyond the foregoing, Respondent cites the followingquotation of Galewski, which was set forth in the Mil-waukee 'Labor Press as a further example of maliciousunion literature:. . . the Company has been less than responsive tothe basic needs of its employees and to workingconditions of EMTs, which have direct impact ofthe service given to the public . . . .. . . the employer refused to grant a demand forbasic sanitary facilities such as showers . . . .82 See G C. Exh 3383Respondent did agree to a- resumption of negotiationsultimately,and the parties again met on January20, 1983 ,MEDA-CARE AMBULANCE493Respondent makes similar-claim withrespect to the fol-lowing excerptfromthe handbill:He's refusedshowers, pooh-poohedsanitarywash-up facilitiesforEMT's who, afterall,dealwithvomit andothernasty bodily emissions....It ispossible toprofitably serve the public, rather thanto profitat the expense of employees and thepublic.Here again, the Union's publicitydid not entail departurefrom the truth.Respondenthad no showerfacilities foremployees,and at station 1, men and women shared thesame restroomfacility.Pending at the time of these pub-licity effortswas a unionproposalurging Respondent to"provide proper facilitiesfor employees'personal hy-giene-including showers." 84There isno evidence thatRespondent at any time agreedto that,or a similar pro-posal.Finally,Respondent objects to the reference in thehandbill on the newspaper articlethatthe employer"doesn'twantto use seniorityfor layoffand recall," butjust wantsto "choose"who is retained and let go.In thisrespect,Respondent argues that this characterization isfalse in that theCompany had .acceptedseniority as aconsiderationin both layoffand recall situations througha written proposal.However, theonly written proposalappearing in the record is that providedto the Union onJuly 16,1982.85 From examinationof that,proposal, it isapparent that seniority was not accepted as the universalcriterionfor layoffor recall. 86Contrary to theRespondent,the references in theunion literatureinvolvedpropaganda patently linkedwith negotiations and its progress. Assertions containedthereinwere not untrueto the point ofexceeding faircomment. Any impact onthe quality of service providedby theEmployer was plainlyincidentaland subordinateto the effortto publicize a basic labor dispute.The com-mentaries were'neither disloyal,malicious, nor in pursuitof any objective otherthan to force concessions at thenegotiating table.The content of thehandbills and thenews article were readilyidentifiableas anappeal forpublic support in an ongoing labor dispute, rather than aseparable, gratutous attack in disparagement of the Em-ployer'sserviceor product. Cf.NLRBv.ElectricalWorkers IBE W Local 1229 (Jefferson StandardBroadcast-ing),346 U.S. 464, 476 (1953).Such being the case, theprotection accordedby Section 7 of the Act is not re-moved on the basis of theemployer'ssensitivity or sub-jective reactionto the employees airing of "what may behighly sensitive issues."SeeAlliedAviationServiceCo.,248 NLRB 229, 231 (1980).Nor doesitappearthat thestatute imposes broader constraits on public criticism by84 See G.C Exh 31,p1585 See G C Exh 33, p 486 Pursuant thereto,Respondent in the event of layoff,was free toselect at its discretion from among temporary,probationary and part-timeemployees Full-time employees would only be protected by seniority tothe extent that in the Company's opinion "the remaining employees havetheir skills and can perform properly the work of the employee to be re-leased."Withrespect to recall, although seniority was a criterion, it wasconditioned on " the opinion of Management[that] the employee has theskills and can properly perform the available work to which assigned bythe Company "employees in the healthcare industry than in other in-dustries.See, e.g.,CommunityHospital of Roanoke Valley,220 NLRB 217, 223 (1975). Insum, it is concluded thatthe employeeconductin questionwas protected by Sec-tion7 of the Act and,hence, Respondentviolated Sec-tion 8(a)(5) and(1) of the Act by withdrawinga contem-platedfinal offerand then curtailing negotiations becauseemployees persisted in such conduct.4. Insistenceon loyalty clause during 1983negotiationsIn addition to the foregoing,the complaint whichissued onApril 28, 1983, alleged that Respondent furtherviolated Section 8(a)(5) and(1) of the Act bybetweenJanuary 20,1983 and March 9, 1983, conditioning "anyand all" bargainingon the Union'sagreement to Re-spondent's proposedloyalty clause.This allegation tele-scopes and is remedially cumulativeto claims ofillegal-ity emanating from Respondent'sdemandsinOctober1982.Nonetheless,itappearsthatwhen negotiations re-sumed on January 20, 1983,Dreiblatt asked Peck for hisposition on wages.According to Dreiblatt'suncontra-dicted testimony, Peck indicated that awageproposalwould not be forthcominguntil the Union agreed to theloyalty clause,and that shouldthe latterfail to agree, theCompany'swage proposal would be limited to the Fed-erally guaranteed minimum.Furthermore,during a sub-sequent negotiating session on March 9, 1983,Peck re-ferredto the fact that theSupremeCourt had condonedan employer's rightto fire disloyal employees and thatarbitrators generally had recognizeddisloyaltyas "justcause" for discharge.He indicatedthat he wanted aclause in' the contract that would permitthe Company tobring a cause of action against nonemployee union repre-sentatives, and thereforeproposed the following:Employees will individuallyand collectively per-form theirwork and fulfill theirduties in a safe,prompt and efficient manner andtheyand their rep-resentativeswill use their influenceand best effortsat all timesto protect the propertyand reputationof theCompany and consistentwith Federal andState laws to protectand promote the Company'sbest interest. [Emphasis added.] 87Peckindicated that iftheUnion wouldagree to theabove, the current wage rate would be maintained, butthat he also wanted languageto the effect that if the loy-alty clausewere violated,allwagerateswould be re-duced tothe Federallyguaranteed minimum.Contraryto the allegation in question,there is no evi-dence to substantiate that Respondent in 1983 impededbargaining unlawfullyby conditioning furthernegotia-tions on union acceptanceof its loyalty clause. The ex-pression of any such condition was unsubstantiated factu-ally,All thatappears is that Respondentindicated that itwould not comeforthwithwageproposalsuntil theUnionagreed tothe loyaltyclause. In thisposture of thecase, even assumingthat the loyalty proposalwas a non-87 See G C Exh. 38. 494DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmandatory subject of bargaining, the attempt at segment-ed horse trading that occurred neither took place in thecontext of impasse nor contributed to any impasse. Thus,the testimony simply does not confirm that Respondentindulged in the degree of "insistence" contemplated byNLRB v. Borg-Warner Corp.,356 U.S. 342 (1958). Thatcase does not authorize the Board, under the guise ofSection 8(d) of the Act, to censor the give-and-take dia-logue of negotiations and to make unfair labor practicefindings on every abstract ambiguity that may evolve inthat process. The mere fact that an employer desires aprovision and expresses a will to hold-up concessions inlimited areas, such as wages, until his proposal is accept-ed, is not the equivalent of evidence that no agreementwould be, entered without such provision.Borg- Warner,supra,merely condemns a party's insistence to impasseon a nonmandatory subject of bargaining.What hadtranspired here falls short of any such showing and, ac-cordingly, it is concluded that Respondent did not vio-late Section 8(a)(5) and (1) of the Act between January20 and March 9, 1983, in this respect.5.The refusal to bargain based on Galeski'sparticipation in negotiationsDespite his discharge on May 25, 1982, Galewski con-tinued as president of FEMT Local 5060, and as amember of the Union's negotiating team. At the sametime,Galewski later obtained employment with a com-petitor of the Respondent, Cross Ambulance Service.With Cross, Galewski served as an EMTaswell as inpublic relations capacity. Part of his duties included gen-erating new accounts. In April 1983, Barczak learnedthatGalewski had solicited Sacred Heart, a customer ofthe Respondent, for the purpose of obtaining business forCross Ambulance.On April 20, 1983, Peck wrote Dreiblatt asserting thatGalewski being employed by a competitor, had sought toobtain business from one of Respondent's accounts. Thatletter stated in material part as follows:... be advised that until Mr. Galewski has been re-moved as Union ' officer and bargaining committeemember, we will exercise our right to refuse to ne-gotiate with your Union further,88Dreiblatt,by letter datedApril 26,1983, responded tothe charges by Attorney Peck as follows:Galewski:We are unaware of any campaign of "activesolicit[ation]"ofMeda-Care accounts alleged inyour letter,let alonehow Mr. Galewski "wouldpersonally benefit."Parenthetically,itisnoted that Galewski admittedboth to having solicited Sacred Heart on behalf of Crossand ashaving serviced that facility when an EMT in Re-spondent's employ.By letter dated April 29, 1983, Peck reinforced his po-sition toDreiblatt as follows:IfMr. Galewski's representing the Company's em-ployees, while at the same time soliciting the Com-pany's accounts and prospective customers is, as theRegional Office claims, not a violation of the Act.. . . then the only resource for the Company is torefuse to bargain with the Unionuntil assurance isprovided that Mr. Galewski is not in a position tobe privy to information which would benefit himand his present Company as competitors.Obviously, there is no obligation morally or legallyfor the Company to provide Cross Ambulance withinformation regarding its labor cost, numbers ofruns, etc. when the Company has no access to simi-lar information from Cross Ambulance or othercompetitors.Although we recognize that we have an obligationto negotiate with your organization and wish to doso,we, consistent with a multitude of laws prohibit-ing unfair competition as well as conspiracies to re-strain trade, need not to do so at the expense of ourproviding anotherwith competitior advantageswhich are not availble to us.Unless and until we have received assurances fromyou that you are willing to negotiate properly .. .further negotiations are cancelled.89''Section 7 of the National Labor Relations Act guaran-tees employees the right "to bargain collectively throughrepresentatives of their own choosing." Under the statu-tory scheme, "[i]n general, either side can choose as itsees fit and can control the other's selection there havebeen exceptions to the general rule that either side canchoose its bargaining representatives freely, but theyhave been rare and confined to situations so infectedwith ill-will, usually personal, or conflict of interest as tomake good-faith bargaining impractical."90 "There Js aconsiderable burden on a nonconsenting employer, insuch a situation as this, to come forward with a showingthat danger of a conflict of interest interfering with thecollective bargaining process is clear and present."9 i Iam convinced that this burden has been met in this case.We are here concerned witha business enterprisewhose services are made available within a narrow geo-graphical area. In Milwaukee County similar services areprovided by only six competing firms. It does not appearthat FEMT Local 5060 or Galewski served in a repre-sentative capacity with respect to employees other thanthose of Respondent.Galewski had previously been discharged because ofhis hostile resistence toward employment policies andmanagement's efforts to maintain discipline through theenforcement of those policies. Nonetheless, Respondentcontinued to bargain with FEMT despite Galewski's em-ployment with a competitor in this localized market. Re-spondent drew the line only after it discovered that itsown customers were being solicited on behalf of the newemployer.Although representatives of the Respondent89 See G C. Exh 40(1).9° General ElectricCa vNLRB,412 F 2d 512, 516-517 (2d Cir. 1969).88 See G.C. Exh. 40(d)91NLRB v. David Buttrrck Co,399 F 2d 505, 507 (Ist Cir. 1968). MEDA-CARE AMBULANCEhave "cried wolf" unjustifiably in many stages of thisoverall conflict, in this instance their sensitivitywasrightfully placed. Galewski's employment by a competi-tor in a public relations capacity, which included respon-sibility for developing broadened sales, and his havingpursued his responsibility in this latter regard by solicit-ing anaccount he had serviced in the past while em-ployed by the Respondent gave rise to a disqualifyingdisability.Objectively viewed,it isdifficult to imaginehow Respondent, in the light of this discovery and pastrecriminations, could have confidence or ever be certainwhether Galewski's participation was oriented to the in-terest of Respondent's employees, or ulterior to his sepa-rate and personally held duty to further the economicposture and public image of a competitor. The appear-ence is strong, if not overwhelming, that Galewski occu-pied a position of divided loyalty that could only serveto hinder the negotiating process and, there being nooverriding compelling justification for his presence at thebargaing table, it is concluded that Respondent had a le-gitimate right to demand his exclusion from the Union'snegotiating team and to insist that further negotiations beconducted only after Galewski had been removed fromany positions that would affordhim anopportunity toformulate bargaining policy or strategy or access to anyinformation that might be useful to a competitor of theRespondent. Accordingly, it is concluded that Respond-ent did not violate Section 8(a)(5) and (1) of the Act byterminating negotiations "unless and until Robert Ga-lewski ceased to act as the Union's designated agent forsuch purpose."CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.FEMT and 1199W are labor organizations withinthe meaning of Section 2(5) of the Act.3.Respondent independently violated Section 8(a)(1)of the Act by coercively interrogating an employee con-cerning hisunionactivity.4.Respondent did not violate Section 8(a)(1), (3), and(4) of the Act by suspending Robert Galewski on Febru-ary 5, March 3, and May 20, 1982, or by dischargingRobert Galewski and Ralph Lisowe on May 25, 1982.5.Respondent violated Section 8(a)(5) and (1) of theAct by refusing to provide FENI[T requested informationrelevant to the performance of its role as exclusive col-lective-bargaining representative; by unilaterally chang-ing its health insurance carrier, without first notifyingthe Union and extending it an opportunity to bargain;and'by unilaterallycurtailingnegotiations until such timeas employees agreed to terminate their participation inactivity protected by Section 7 of the Act or until theirrepresentative agreed to a proposed "loyalty clause."6.Respondent did not engage in any unfair labor prac-tices not expressly found herein.7.The unfair labor practices described in paragraphs 3and 5, above, are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDY495Having concluded that Respondent has engaged incertain unfair labor practices, it will be recommendedthat it cease and desist therefrom and take certain affirm-ative action.Ithaving been concluded that Respondent violatedSection 8(a)(5) and (1) of the Act by unilaterally discon-tinuing anexisting health and welfare program and byinstituting a new health benefits program, it will be rec-ommended that Respondent make all employees wholefor any financial loss they mave have suffered by reasonof said unilateral change during the timeframe commenc-ing on December 24, 1982, and continuing until suchtime as Respondent negotiates with the Union in goodfaith to an agreement or impasse with respect to suchcoverage. SeeEast Belden Corp.,239 NLRB776, 797(1978). Said reimbursement shall include interest as pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977).92On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record herein, and pursuantto Section 10(c) of the Act, Iissuethe following recom-mended93ORDERThe Respondent, Meda-Care Ambulance, Inc., Mil-waukee, Wisconsin, its officers agents, successors, and as-signs, shall1.Cease and desist from(a)Coercively interrogating employees concerningtheir union activity.(b) Refusing to bargain collectively with FEMT as theexclusive collective bargaining agent of employees in thefollowing appropriate unit:All emergency medical technicians employed by theEmployer at its facilities located at 9721WestGreenfield Avenue, West Allis,, Wisconsin, and 2515W. Vliet Street, Milwaukee, Wisconsin; but exclud-ing all guards and supervisors as defined in the Act.(c)Refusing to bargain in good faith with the exclu-sive collective-bargaining representative of said employ-ees by effecting unilateral changes in terms and condi-tions of work without first notifying and bargaining withthe employee representatives; by refusing on request ofthe employee representative to provide, on timely basis,information relevant and necessary to the performance ofits duties as collective-bargaining agent for the aforesaidemployees; and by curtailing collective-bargaining nego-tiations because said employees engaged in concerted ac-tivity protected by Section 7 of the Act or because theirrepresentative refused to agree to a proposed loyaltyclause.92 See generallyIsis Plumbing Co,138 NLRB716 (1962)93 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 496DECISIONS OF THENATIONALLABOR RELATIONS BOARD(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole employees in the appropriate unit forany loss of pay or other benefits they may have sufferedin consequence of the termination of an existing healthbenefits plan and substitution of a new plan, and continuesuch payments until the Respondent negoitates in goodfaithwith the Union to agreement or to geniune impasse,with interest, in accordance with the terms set forth inthe remedy section of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the value of benefits due under theterms of this Order.(c) Post at its stations in West Allis and Milwaukee,Wisconsin, copies of the attached notice marked "Ap-pendix A."94 Copies of the notice, on forms provided bythe Regional Director for Region 30, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or coverd by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaints are dis-missed insofar as they allege that Respondent violatedthe Act other than as specifically found herein.94 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "